Exhibit 10.33
LEASE
OF
PREMISES
350 MERRIMACK STREET
LAWRENCE, MA
FROM
350 RIVERWALK, LLC
TO
NxStage Medical, Inc.
[**] The bracketed asterisk denotes that confidential portions of this exhibit
have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions
have been submitted separately to the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



LEASE

  1.   PARTIES         350 Riverwalk, LLC, a Massachusetts limited liability
company (“Landlord”, which expression shall include its successors,
administrators and assigns where the context so permits), having an address at
354 Merrimack Street, Lawrence, Massachusetts 01843 does hereby lease to NxStage
Medical, Inc., a Delaware corporation registered as a foreign corporation in
Massachusetts, (“Tenant”, which expression shall include its successors,
administrators and assigns where the context so permits), having an address at
439 S. Union Street, 5th Floor, Lawrence, MA 01843 and Tenant hereby leases the
following described Premises pursuant to the terms of this Lease.     2.  
BUILDING AND PREMISES         The parties have agreed that the building known as
350 Merrimack Street, Lawrence, MA (“Building”) contains 137,200 rentable square
feet on seven (7) floors (inclusive of all common areas including without
limitation the lobby, elevator area and interconnecting bridge area to be
constructed as provided in this Lease), which Building is shown on the plan
attached hereto as Exhibit A. The terms and provisions of this Lease require
Tenant to occupy the Building in stages in accordance with Exhibit B attached
hereto (the “Take-Down Schedule”) and the term “Premises” as used in this Lease
shall mean the portion of the Building then being occupied by Tenant based on
the Take-Down Schedule. Base Rent, Additional Rent, Pro-Rata Share and all RSF
references contained in this Lease shall be adjusted to reflect the increase in
the portion of the Premises so occupied by Tenant from time to time as provided
on the Take-Down Schedule. The rentable square feet of the Premises and the
Building, as the case may be, is referred to as “RSF.”     3.   TERM         The
Term of this Lease shall commence on the date the Tenant Improvements (as
hereafter defined) are substantially completed by Landlord (and Tenant with
respect to Tenant’s Work) and all approvals necessary for the occupancy of the
first part of the Premises to be so occupied have been issued by the appropriate
local authorities and Landlord agrees that in no event shall the occupancy by
Tenant of the first part of the Premises (as set forth on Exhibit B) be later
than June 1, 2012 (“Term Commencement Date”), and shall continue thereafter
through 11:59 p.m. on that date which is eleven (11) years after the Rent
Commencement Date (the “Term”). For purposes of this Lease, “substantially
completed” shall mean in the professional opinion of the Landlord’s architect
that all Tenant Improvements have been completed in accordance with the Final
Plans and Specs with the exception of immaterial punchlist items that can be
completed within thirty (30) days after the Term Commencement Date. When
Landlord’s architect considers the Tenant Improvements to be substantially
completed, Landlord will notify Tenant and within five (5) business days
thereafter, a representative of the Landlord and a representative of the Tenant
shall conduct a walk-through of the Premises and the Building to confirm that
the Tenant Improvements are substantially completed and to identify any
necessary touch-up work, repairs and minor completion items that are

-2-



--------------------------------------------------------------------------------



 



      necessary for final completion of the Tenant Improvements. Neither
Landlord’s representative nor Tenant’s representative shall unreasonably
withhold his or her agreement on the substantial completion of the Tenant’s
Improvements or on immaterial punchlist items. Landlord shall use reasonable
efforts to cause the contractor constructing the Tenant Improvements to complete
all punchlist items within thirty (30) days after agreement on substantial
completion of the Tenant Improvements and the punchlist.     4.   RENT AND
RELATED MATTERS         As used herein, the term “rent” or “Rent” shall mean
Base Rent and Additional Rent. Rent shall be paid as provided herein without
deduction, offset or setoff whatsoever except as otherwise provided in this
Lease.         Tenant shall pay to Landlord Base Rent during the Term at the
following rates, payable in advance on the first day of each month (pro-rata for
any partial month) commencing on the Rent Commencement Date in monthly
installments as herein set forth:

                  Annual Rate for Base Rent         On A Per Rentable Square    
Lease Year   Foot Basis   Premises
1-2
  $ 14.50     89,046 RSF
3
  $ 14.50     104,820 RSF
4-5
  $ 14.50     117,570 RSF
6-11
  $ 14.50     137,200 RSF

      As used in this Lease, the term “Lease Year” shall mean the following: the
first Lease Year shall commence on the Rent Commencement Date and shall end on
the last day of the calendar month in which the anniversary of the Rent
Commencement Date occurs; the second Lease Year shall commence on the day after
the end of the first Lease Year and continue for a consecutive twelve month
period; and each Lease Year thereafter shall be a sequential, consecutive twelve
(12) month period. The “Rent Commencement Date” shall be the later of
(a) June 1, 2012, or (b) the last date that the Premises have been substantially
completed and all approvals necessary for the occupancy by Tenant of the first
part of the Premises to be so occupied have been issued by the appropriate local
authorities.         Tenant’s pro-rata share (“Pro-Rata Share”) for the purposes
of this Lease from time to time shall be the RSF of the Premises then occupied
by Tenant (as set forth above) divided by one hundred percent (100%) of the RSF
of the Building (137,200 RSF).         During the Term of this Lease and from
and after the Rent Commencement Date, Tenant shall pay, without deduction,
offset or setoff whatsoever, except as otherwise provided in

-3-



--------------------------------------------------------------------------------



 



      this Lease, as Additional Rent (“Additional Rent”), in addition to Base
Rent, (i) Tenant’s Pro-Rata Share of increases in real estate taxes levied
against the Building above the real estate taxes (as hereinafter defined)
assessed against the Building for fiscal year 2013 (i.e. July 1, 2012 to
June 30, 2013) (“Tax Base Period”); (ii) subject to Exhibit C, Tenant’s Pro-Rata
Share of increases in Operating Expenses (as hereinafter defined) above those
incurred by Landlord for calendar year 2012 (“Operating Expenses Base Year”);
and (iii) all other amounts due from Tenant to Landlord under this Lease which
are not disputed in good faith by Tenant. In addition to the foregoing, Tenant
shall directly and timely pay all taxes, assessments and impositions for
Tenant’s furniture, fixtures, equipment and specific business operating at the
Premises.         The definition of all “real estate taxes” assessed against the
Building includes all taxes, assessments, betterments, water or sewer entrance
fees and charges, or any other charges that appear either on a real estate tax
bill or Municipal Lien Certificate issued by the City of Lawrence upon or
against the Building but not including fees or penalties for late payment or
otherwise (and excluding any Building additions after the Term Commencement
Date). This definition of real estate taxes is based upon the present system of
real estate taxation in the Commonwealth of Massachusetts; if taxes upon rentals
or any other basis shall be substituted, in whole or in part, for the present ad
valorem real estate taxes, the term real estate taxes shall be deemed changed to
the extent to which there is such a substitution for the present ad valorem real
estate taxes. There shall be excluded from the definition of real estate taxes
all income, estate, succession, inheritance and transfer taxes imposed on
Landlord with respect to the Building or the Premises. The term “fiscal year”
shall mean July 1st through June 30th next following, or such other tax period
as may be established by law for the payment of real estate taxes. Real estate
taxes will be assessed in accordance with a Tax Increment Financing Agreement
(the “TIF Agreement”) dated December 13, 2008 so long as the TIF Agreement
remains in effect. Landlord agrees to comply, and shall cause the other related
parties thereto to comply, with the TIF Agreement such that a decertification of
the Building does not occur pursuant to the TIF Agreement. Tenant shall receive
the benefit of any early payment discounts.         Operating Expenses are
defined in accordance with Exhibit C attached hereto and have been estimated for
the Operating Expenses Base Year to be $3.06 RSF in accordance with said
Exhibit C.         When Landlord estimates that real estate taxes will exceed
the Tax Base Period and/or the Operating Expenses will exceed the Operating
Expenses Base Year, Tenant shall pay with each monthly payment of Base Rent,
one-twelfth (1/12) of its Pro-Rata Share of the estimated annual Additional Rent
for real estate taxes above the Tax Base Period and/or Operating Expenses above
the Operating Expenses Base Year as reasonably determined by Landlord. Following
the end of each calendar year during the Term of this Lease with respect to
Operating Expenses after final expenses are determined, and with respect to real
estate taxes following the issuance of periodic or final real estate tax bills
for a fiscal year, Landlord shall determine the actual Operating Expenses for
such calendar year and

-4-



--------------------------------------------------------------------------------



 



      actual real estate taxes for such periodic period or fiscal year, and
Tenant’s Pro-Rata Share thereof. After a final determination by Landlord of
Operating Expenses and/or if real estate taxes were estimated, after a final tax
bill for a fiscal year is ascertained, any payment shortage shall be due and
payable by Tenant within 30 days of written notice to Tenant from Landlord and,
to the extent Tenant is not in default nor would be in default but for the
giving of notice, the passage of time or both, any excess payment shall, at the
option of Tenant, be credited against future Additional Rent obligations next
coming due hereunder, or refunded to Tenant within thirty (30) days of Tenant’s
request.         If, after Tenant shall have made any payment under this
Section, Landlord shall receive a refund of any portion of the real estate taxes
paid on account of any fiscal year in which such payments shall have been made
as a result of an abatement of such real estate taxes, by final determination of
legal proceedings, settlement or otherwise (“Proceedings”), Landlord shall, to
the extent Tenant is not in default nor would be in default but for the giving
of notice, the passage of time or both, within thirty (30) days after receiving
the refund, pay to Tenant the Tenant’s Pro-Rata Share of the refund, if any,
which shall be adjusted if Tenant’s original payment covered a shorter period
than covered by the refund, less the expense (including, but not limited to,
attorneys’ fees, costs and appraisers’ fees) allocable to Tenant’s Pro-Rata
Share and incurred by Landlord in connection with any such Proceedings. Landlord
shall have sole control of all Proceedings.         Within sixty (60) days after
the close of each calendar year during the Term, Landlord shall prepare and
deliver to Tenant, a statement of real estate taxes and Operating Expenses for
the prior calendar year (in line item detail) prepared in accordance with
generally accepted accounting principles and certified to be true, accurate and
complete by Landlord’s chief financial officer (the “Statement”). Within one
hundred twenty (120) days after Tenant’s receipt of the Statement, Tenant or its
representatives shall have the right to audit the calculations of real estate
taxes and Operating Expenses of the Landlord at Tenant’s sole cost and expense.
Landlord shall refund to Tenant any sums determined to be an overpayment of real
estate taxes and/or Operating Expenses by Tenant. In the event any overpayment
is determined to be greater than three percent (3%) of the real estate taxes and
Operating Expenses due from Tenant for such calendar year, Landlord shall also
reimburse Tenant for the reasonable costs of the audit.         If Tenant shall
fail to timely pay any installment of Base Rent or Additional Rent not disputed
by Tenant in good faith or subject to setoff pursuant to the terms of this Lease
within five (5) days after such payment is due, Landlord shall be entitled to
collect a charge equal to five (5%) percent of the amount due to cover
Landlord’s administrative expense in handling late payments. In addition, Tenant
shall pay interest at the rate of one percent (1%) per month (the “Default
Rate”) or any fraction thereof on any Base Rent or Additional Rent not paid
within ten (10) days after the date due. Notwithstanding the foregoing, the
first time in each Lease Year the Landlord determines to charge such late charge
and/or interest, it shall so notify the Tenant and such late charge and/or

-5-



--------------------------------------------------------------------------------



 



      interest shall be deemed waived, provided that the Tenant makes such
payment within seven (7) days after the receipt of such notice.     5.  
UTILITIES AND SERVICES.         Tenant shall timely pay when due directly to the
applicable electric utility company and service provider all charges for
electricity, telephone, internet and other communication services and shall have
such services in its name; provided, however, to the extent that electricity is
submetered or check metered to the Premises, Tenant shall pay the costs of
electricity directly to Landlord thirty (30) days after billing without Landlord
mark-up.         Landlord shall have no obligation to provide utilities other
than the utilities within the Premises as of the Term Commencement Date and
which are listed on Exhibit D attached hereto (the “Term Commencement Date
Utilities”). In the event Tenant requires additional utilities in addition to
the Term Commencement Date Utilities, the installation and maintenance thereof
shall be Tenant’s sole cost and obligation, provided that such installation
shall be subject to the written consent of Landlord which shall not be
unreasonably withheld, delayed or conditioned. Tenant shall have the right to
install supplemental air conditioning units in the Premises and, in such case,
Tenant agrees to install a separate electric meter for the operation of such
supplemental air conditioning units and pay for such services directly to the
utility provider. Landlord represents that Tenant shall not be paying utilities
on those portions of the Premises that it has not yet taken possession of
pursuant to the terms hereof (and Landlord agrees (i) to maintain such portions
of the Premises in a manner which does not adversely impact Tenant’s use or
enjoyment of its Premises then being occupied, and (ii) not to use such space
prior to Tenant taking possession thereof for any purpose without the prior
written consent of Tenant excluding the existing or contemplated tenant for
approximately 10,000 square feet on the first floor).         Tenant’s normal
business hours are 6:00 a.m. to 7:00 p.m., Monday through Friday and 9:00 a.m.
through 1:00 p.m. on Saturdays (referred to herein as “Normal Business Hours”).
In the event Tenant shall require Building services other than during such
Normal Business Hours which results in additional cost and expense to Landlord,
Tenant shall be responsible to reimburse Landlord for such additional cost and
expense reasonably incurred without Landlord mark-up.         Tenant agrees that
in no event shall Landlord be liable for any interruption or delay in relation
to utilities serving the Premises caused by unavoidable accident, making of
repairs, alterations or improvements in the Building, labor difficulties,
trouble in obtaining fuel, electricity or services or supplies, governmental
restraints or the actions or inactions of Tenant or those acting by, through or
under Tenant, or other causes beyond Landlord’s reasonable control (but in
respect of those matters for which Landlord is expressly responsible under this
Lease, Landlord will use reasonable efforts under the circumstances to restore
such services or make such repairs) and, in respect of those

-6-



--------------------------------------------------------------------------------



 



      matters for which the Landlord is responsible, Base Rent shall abate for
each day that Tenant’s use of the Premises is materially curtailed thereby. See
Section 23 below for provisions relating to defaults by Landlord and Section 42
below for provisions relating to Tenant’s self help rights.     6.   USE OF
PREMISES         Tenant shall use the Premises [**] (“Permitted Use”) [**].
Tenant agrees that in no event shall Tenant’s use of the Premises be unlawful,
contrary to law or any applicable municipal law, regulation, by-law or
ordinance; make voidable any insurance on the Building or on the contents of the
Building; be contrary to any law or regulation from time to time established by
any fire rating agency or similar body. Landlord represents that the Building is
zoned for Tenant’s Permitted Use. Tenant shall have the right to maintain
vending machines in the Premises without additional rent or other costs to
Landlord.     7.   COMPLIANCE WITH LAWS         Tenant, in the operation of its
business at the Premises, shall comply in all material respects with all
applicable building, zoning, environmental, health, fire safety, land use and
other federal, state and municipal by-laws, rules, regulations, ordinances,
codes and requirements applicable to the Premises (collectively, the “Applicable
Laws”). Before Tenant occupies any part of the Premises, Tenant shall obtain, at
Tenant’s sole cost and expense, all permits, licenses, and other authorizations
required under Applicable Laws (collectively “Required Permits”) for the
completion of Tenant’s Work, as herein defined, and for the operation of the
Premises for the Permitted Use; provided, however, it shall be Landlord’s
obligation to procure a Certificate of Occupancy for the Premises no later than
the Term Commencement Date. Tenant agrees that no trade or occupation shall be
conducted in the Premises or use made thereof which will be unlawful or contrary
to any Applicable Laws.     8.   FIRE INSURANCE         Tenant shall not permit
any use of the Premises which will make voidable any insurance for the Building
or on the contents of the Building, or which shall be contrary to any law or
regulation from time to time established by the New England Fire Insurance
Rating Association, or any similar body succeeding to its powers. Tenant shall
on demand reimburse Landlord all extra insurance premiums caused by Tenant’s use
of the Premises.

-7-



--------------------------------------------------------------------------------



 



  9.   MAINTENANCE         A.      Tenant’s Obligations         Tenant agrees to
perform routine and ordinary repairs to maintain the Premises in good condition,
damage by fire and other casualty and reasonable wear only excepted. After the
applicable warranty period of one (1) year for all Tenant Improvements installed
by Landlord, Tenant’s maintenance of the Premises shall include, without
limitation, general repair of electrical, plumbing, hardware, replacement of
light bulbs, paint and carpeting within the Premises and any and all facilities
and utilities installed by Tenant such as telephone and computer systems, cables
and wires. Notwithstanding the foregoing, Tenant shall be responsible to repair
and/or replace, as necessary, interior glass windows and systems and fixtures
within the Premises damaged by Tenant or those acting by, through or under
Tenant. Tenant shall not permit the Premises to be overloaded, damaged,
stripped, or defaced, nor suffer any waste. Tenant shall use and conduct
Tenant’s business at the Premises in such a manner as to assure that no water,
noise, fumes, odor or any other condition escapes or is emitted from the
Premises which unreasonably interferes with or in any manner causes damage to or
upon the Building or any abutting space or common area. For purposes of this
Section 9(A), “Premises” shall mean the interior of the Premises then being
occupied by Tenant pursuant to the terms of this Lease up to the interior
surfaces of the walls and ceilings of the Premises (or if there is no dropped
ceiling, up to the point of the lighting fixtures).         B.     Landlord’s
Obligations         No later than the Term Commencement Date, Landlord at its
own cost and expense (including any architectural and/or engineering costs)
shall complete the renovations and construction of the Building in accordance
with Exhibit E attached hereto (the “Base Building”). Landlord shall also have
the continuing obligations (i) to maintain the Base Building in good repair and
condition during the Term (reasonable wear and tear, damages caused by Tenant or
anyone under its control, and casualty excepted), and (ii) under Section 28
during the Term of this Lease. During renovations and construction of the Base
Building, Tenant shall have the right to inspect same in order to insure
conformance with the provisions of Exhibit E.     10.   WORK BY TENANT AND
LANDLORD         A.     Tenant’s and Landlord’s Work         Landlord shall, at
its expense using the Tenant Improvement Allowance (as defined below) and
additional funds from Tenant, if necessary, all as hereinafter provided,
promptly complete all work and improvements and furnish all labor and materials,
which are reasonably necessary for the operation of Tenant’s business in the
initial portion of the Premises including, without limitation, the work and
improvements set forth on the Final Plans and Specs (as defined below) which is
not noted as being done by Tenant (“Landlord’s Work”), all such Landlord’s Work
to be in full compliance with the terms of this Section and the other provisions
of this Lease. Tenant’s Plans: The plans and specifications for Landlord’s Work
shall be prepared by Tenant’s architect working in

-8-



--------------------------------------------------------------------------------



 



      concert with Tenant’s design team, and subject to the review and approval
as provided in this Section 10(A) of Landlord in three phases.         Space
Plan: Attached hereto as Exhibit F is Tenant’s initial Space Plan (the “Initial
Space Plan”) for the initial portion of the Premises which has been agreed upon
by Landlord and Tenant. Tenant’s architect may prepare and submit to Landlord
for approval modifications to the Initial Space Plan. Such modifications shall
be submitted to Landlord within fifteen (15) days after the execution of this
Lease. Landlord will cooperate and respond promptly (which means within ten
(10) days of receipt; failing which the modifications shall be deemed approved
by Landlord) to give Tenant either its approval or any suggestions for changes
to the modifications to the Initial Space Plan and Landlord shall give final
approval of any modifications to the Initial Space Plan for this phase to be
completed. The date on which Tenant receives Landlord’s final approval for any
modifications to the Initial Space Plan is referred to as the “Space Plan
Approval Date” (and if Tenant’s architect does not submit any modifications to
the Initial Space Plan within such fifteen (15) day period, the Initial Space
Plan shall be deemed the Space Plan for all purposes of this Lease and the Space
Plan Approval Date shall be the last day of such fifteen (15) day period).      
  Permit Set: On or before eighty-two (82) days after the Space Plan Approval
Date, Tenant’s architect shall prepare and submit to Landlord for approval a set
of plans in sufficient detail to allow for application to the City of Lawrence
for a building permit for Landlord’s Work (the “Permit Set”). To the extent the
Permit Set is in substance consistent with the Space Plan, then Landlord shall
not unreasonably delay, condition or withhold its approval of the Permit Set.
Any variations in substance between the Permit Set and the Space Plan will be
subject to Landlord’s separate review and considered as an alteration to the
Space Plan. Landlord will cooperate and respond promptly (which means within ten
(10) days of receipt; failing which the Permit Set shall be deemed approved) to
give Tenant either its approval or any suggestions for changes to the Permit Set
and Landlord shall give final approval of the Permit Set for this phase to be
completed. Promptly after approval of the Permit Set, Landlord shall file an
application for a building permit for Landlord’s Work.         Final Plans and
Specs: Within fifteen (15) days after Landlord applies for said building permit,
Tenant’s architect shall prepare and submit to Landlord for approval a set of
final plans and specifications for Landlord’s Work (the “Final Plans and
Specs”). To the extent the Final Plans and Specs are in substance consistent
with the Permit Set, then Landlord shall not unreasonably delay, condition or
withhold its approval of the Final Plans and Specs. Any variations in substance
between the Final Plans and Specs and Space Plan (as amended by the Permit Set,
if applicable) will be subject to Landlord’s separate review and considered as
an alteration to the Space Plan. Landlord will cooperate and respond promptly
(which means within ten (10) days of receipt; failing which the Final Plans and
Specs shall be deemed approved) to give Tenant either its approval or any
suggestions for changes to the Final Plans and Specs and Landlord shall give
final approval of the Final Plans and Specs for this phase to be completed.

-9-



--------------------------------------------------------------------------------



 



      Landlord’s Work shall be completed in accordance with the Final Plans and
Specs (subject to any changes approved by Tenant).         Notwithstanding the
foregoing, Tenant shall be deemed to be in compliance with the terms of this
Section 10(A) if the Final Plan and Specs have been submitted to Landlord within
one hundred twelve (112) days from the date of execution of this Lease.        
Before starting Landlord’s Work, Landlord shall obtain all permits, licenses and
other authorizations required under all Applicable Laws (collectively, the
“Permits”), all of which shall be maintained in Landlord’s name in full force
and effect. Landlord shall begin Landlord’s Work promptly after issuance of the
Permits. Once commenced, all Landlord’s Work shall be diligently pursued to
completion and shall be performed by Landlord in a good and workmanlike manner
using new and first-class materials and supplies, free from defects in design,
construction, workmanship and materials, in accordance with all Applicable Laws
and the fire insurance rating association having jurisdiction over the Premises.
Landlord agrees to (i) promptly review and respond to comments to plans and
specifications submitted to Landlord pursuant to the provisions of this Section,
and (ii) coordinate with Tenant for Tenant’s access to the Premises. All of
Landlord’s Work shall be bid and performed on an open book basis and Landlord
shall solicit a minimum of three (3) bids from third party contractors and shall
require that its general contractor solicit a minimum of three (3) bids from any
subcontractor where the scope of the work to be done by a subcontractor exceeds
$100,000. The general contractor may be owned in part or entirely by principals
of Landlord. During Landlord’s Work, Tenant may install certain improvements
(“Tenant’s Work”) as set forth on Exhibit F-1, which shall be coordinated with
Landlord’s contractor. Landlord will not charge any Landlord supervisory or
construction management fees on Tenant’s Work including without limitation any
fees required to review plans and specifications for Tenant’s Work. For purposes
of this Lease, “Tenant Improvements” shall mean Landlord’s Work and Tenant’s
Work.         Tenant shall have the right to inspect Landlord’s Work to insure
conformance with the Final Plans and Specs and the provisions of this
Section 10. Landlord shall not, and shall cause its general contractor to not,
modify the Final Plans and Specs without the Tenant’s prior written consent. In
the event that Tenant submits a written change order to Landlord (or its general
contractor) to change what was agreed to in the Final Plans and Specs, Landlord
shall cause its general contractor to promptly provide to Tenant any increases
to the Budget (as defined below) which Tenant must agree to in writing. In
addition, Landlord shall also cause its general contractor to promptly provide
to Tenant any increases in the number of days for Landlord to substantially
complete Landlord’s Work for purposes of Sections 3 and 30 and Exhibit I. If
Tenant disagrees with the number of days the dates in Sections 3 and 30 and
Exhibit I shall be increased, the parties have agreed that Ted Caswell shall
issue a final and binding determination of the number of days such dates shall
increase (if any). Based on such determination, Tenant can decide to implement
such change order or cancel same. Tenant shall also have the right to modify
Landlord’s Work to have work done in other parts of the Building Tenant will not
be occupying upon the Term Commencement Date.

-10-



--------------------------------------------------------------------------------



 



  B.   Tenant Improvement Allowance

    Landlord agrees that it will provide to Tenant an allowance of $4,300,000
(the “Tenant Improvement Allowance” or “TIA”) which shall be used to pay for
Landlord’s Work, in accordance with the Final Plans and Specs. Tenant shall have
the right to apply part of the Tenant Improvement Allowance toward the costs of
Tenant design, preparation, renovation and construction within the Premises
including without limitation to Tenant’s Work and may also apply part of the TIA
towards non-building related items such as, but not limited to, permitting,
space plans, moving, architectural and engineering, attorneys’ fees and
expenses, project management, wiring and cabling, special electrical power
distribution, telephone and security systems and the purchase and installation
of any furniture, fixtures and equipment to be used for or within the Premises.
Prior to commencing the Tenant Improvements, Tenant must approve Landlord’s
budget for the Landlord’s Work (the “Budget”) and any changes thereto must be
approved by Tenant. After the Rent Commencement Date any unused portion of the
TIA shall be credited against future Tenant Improvements required for the
occupancy by Tenant of additional portions of the Premises as required by the
Lease and may also be used by Tenant to cover up to three (3) months Base Rent
which shall be amortized over the remaining initial Term of the Lease. When the
TIA is entirely expended for the purposes set forth in this Lease, including
Landlord’s Work, Tenant hereby agrees to pay to Landlord all costs and expenses
in a timely manner in excess of the TIA for unfunded Tenant Improvements and
Landlord’s Work. Tenant further agrees to pay all costs for Tenant Improvements
for future portions of the Premises to be occupied by Tenant in accordance with
Exhibit B once the TIA is fully expended.

  C.   Future Improvements.

    The parties anticipate using the process contained in this Section 10 for
future work required for Tenant to occupy the balance of the Premises as
provided on the Take-Down Schedule. The parties agree to cooperate in this
regard including developing a schedule for the completion of the applicable
build-out by the date Rent commences for such space and Tenant shall have the
right to access portions of the Building it is not then occupying in connection
with each such build-out. Notwithstanding the foregoing, in the event that
Tenant is not reasonably satisfied with the process contained in Section 10 for
the initial improvements to the Premises, Tenant is not bound to use the process
contained in Section 10(A) for the future work required for Tenant to occupy the
balance of the Premises.

11.   ALTERATIONS — ADDITIONS       Except as contemplated by the terms of this
Lease and except for non-structural alterations or additions costing less than
$75,000 to complete, Tenant shall not make any type of alterations or additions
to the Premises without Landlord’s prior written consent, which consent shall
not be unreasonably denied, withheld or delayed. Except as otherwise provided
herein, any alterations or improvements to be made by Tenant shall be at
Tenant’s sole cost and expense and shall become the property of Landlord at the
termination of occupancy as provided herein, except that Tenant may remove
personal property and trade fixtures in accordance with the terms of Section 21
hereof. No portion

-11-



--------------------------------------------------------------------------------



 



    of the initial build out or alterations or additions to the Premises shall
be removed from the Premises without Landlord’s consent.

12.   ASSIGNMENT — SUBLEASING       So long as the proposed use is not illegal
or contrary to law, and so long as there exists no monetary default by Tenant
under this Lease beyond applicable cure periods and no fact nor circumstances
which, with the giving of notice, the passage of time, or both, would constitute
a default by Tenant under this Lease, Tenant may sublease portions of the
Premises without Landlord’s consent.       Except as otherwise provided in this
Lease, Tenant shall not assign, mortgage, pledge or encumber this Lease,
without, on each occasion, obtaining Landlord’s prior written consent thereto
which consent shall not be unreasonably withheld, delayed or conditioned
provided that (i) there exists no monetary default by Tenant under this Lease
beyond applicable cure periods and no fact nor circumstances which, with the
giving of notice, the passage of time, or both, would constitute a default by
Tenant under this Lease, and (ii) the assignee, on Landlord’s commercially
reasonable form, inter alia, assumes and agrees to pay and perform all the
obligations of the Tenant under the Lease jointly and severally with Tenant if
the proposed assignee does not meet the Net Worth Requirement (as defined
below). Subject to the next paragraph, as used herein the term “assign” or
“assignment” shall be deemed to include, without limitation: (x) any transfer of
the Tenant’s interest in the Lease by operation of law, the merger or
consolidation of the Tenant with or into any other firm or corporation; or
(y) the transfer or sale of a controlling interest in the Tenant whether by sale
of its capital stock or otherwise. Notwithstanding anything to the contrary
contained herein, at Landlord’s option, in Landlord’s sole discretion, any
assignment in violation of the provisions of this Section shall result in this
Lease being binding upon the assignee, jointly and severally, with Tenant.
Landlord’s consent shall be deemed granted if not denied in writing by Landlord
within seven (7) days after receipt by Landlord of Tenant’s request in writing.
      Notwithstanding the foregoing, Landlord’s consent shall not be required
for an assignment of the Lease to a Related Assignee as hereinafter defined,
provided that the following conditions precedent are satisfied: (a) Tenant is
not in monetary default under this Lease nor would be in default but for the
giving of notice or the passage of time or both; (b) Tenant has provided
Landlord with fifteen (15) business days’ advance written notice of such
proposed assignment together with Tenant’s certification and documentation that
the assignment is in fact to a Related Assignee; and (c) the Related Assignee
meets the Net Worth Requirement as reflected by current financial statements of
the Related Assignee in form reasonably acceptable to Landlord and delivered to
Landlord with the notice of such proposed assignment. A “Related Assignee” shall
be any one of the following parties: (w) a subsidiary, affiliate or division of
Tenant; (x) an entity which or into which Tenant may consolidate or merge;
(y) an entity that controls, is controlled by or is under common control with
Tenant; or (z) any entity that is acquiring all or substantially all of the
stock or assets and operations of Tenant as a going concern or a substantial
portion of Tenant’s business. “Net Worth Requirement” shall mean that

-12-



--------------------------------------------------------------------------------



 



    the assets reflected on the most current Balance Sheet exceed the
liabilities by at least $100 million.

    In the event of the assignment where the Net Worth Requirement has not been
met or subletting by the Tenant, Tenant shall remain primarily liable with the
new tenant, jointly and severally, for the payment of any and all Base Rent,
Additional Rent and other amounts which may become due by the terms of this
Lease and for the performance of all covenants, agreements and conditions on the
part of Tenant to be performed hereunder. Tenant shall also pay to Landlord,
from time to time, fifty percent (50%) of all rent and payments on account of
expenses received as a result of the assignment or sublet which exceeds the rent
and payments on account of expenses payable hereunder, net of any expenses
incurred by Tenant related to such assignment or sublease. No such assignment
shall be valid or effective unless (i) it is approved in advance in writing by
Landlord where required pursuant to the terms hereof and (ii) the assignee
enters into an agreement on Landlord’s form, providing, inter alia (a) as to
assignee, that assignee be bound directly to the Landlord and (b) limiting the
use of the Premises to the specific use allowed under this Lease. No
modification of the terms of this Lease or any course of dealing between
Landlord and any assignee or sublessee of the Tenant’s interest herein shall
operate to release or impair Tenant’s obligations hereunder.       The consent
by Landlord to any assignment, mortgage, pledge or subletting shall not
constitute a waiver of the necessity of such consent to any subsequent
assignment or subletting. Tenant shall pay all Landlord’s reasonable attorneys’
fees and expenses incurred (in no event to exceed $2,500.00 per request) in
connection with each Tenant’s request to assign or sublet under this Lease or
Tenant’s request for Landlord to take any other action under this Section,
whether or not Landlord withholds or provides its consent hereunder.

13.   SUBORDINATION       This Lease shall be automatically subject and
subordinate to any and all mortgages, deeds of trust, and other instruments in
the nature of a mortgage now or at any time hereafter a lien on the Building
subject to the condition that the holder of any such instrument shall enter into
with Tenant a commercially reasonable form of a so-called subordination,
non-disturbance and attornment agreement (an “SNDA”) to confirm the
subordination of this Lease to mortgages, deeds of trust, or other instruments
in the nature thereof and to provide for Tenant’s non-disturbance in the event
of the foreclosure or deed in lieu of foreclosure thereof. Upon the execution of
this Lease, Landlord shall cause any lender holding a mortgage on the Building
to provide its SNDA to Tenant and the execution thereof by such lender shall be
a condition of Tenant entering into this Lease. Tenant shall, when requested,
promptly (and in any event within ten (10) business days after Landlord’s
written request) execute and deliver a commercially reasonable SNDA. Should
Tenant fail to execute, acknowledge and deliver a commercially reasonable SNDA
in accordance with the terms hereof, then Tenant shall be deemed to be in
default under Section 18 of this Lease subject to applicable notice and cure
periods. Tenant

-13-



--------------------------------------------------------------------------------



 



    agrees not to assert any claim against a foreclosing mortgagee for any
obligation of Landlord accruing prior to the time such mortgagee took possession
of the Building.

    Tenant agrees that Tenant will recognize as its landlord under this Lease
and shall attorn to any party succeeding to the interest of Landlord upon any
foreclosure of any mortgage or deed of trust upon the Building or upon the
execution of any deed in lieu of such foreclosure in respect of such mortgage or
deed of trust, on the condition that such successor party shall recognize
Tenant’s right of possession of the Premises on terms and conditions stated in
this Lease.

14.   ACCESS       Tenant shall have access to the Building and Premises, common
driveways and walkways, elevators, common lobbies and hallways, parking areas,
loading areas, trash enclosures, and any other areas located in or on or
servicing the Building twenty-four (24) hours a day, seven (7) days a week
during the Term of the Lease. Landlord or its agents or parties acting on
Landlord’s behalf may enter the Premises (i) to view the Premises during normal
business hours upon reasonable advance communication (written or oral) and in
the presence of Tenant or its representatives, except in the event of an
emergency, in which case no communication or presence of Tenant or its
representatives is required, (ii) to require removal of placards and signs not
approved and affixed as herein provided, (iii) to make repairs and alterations
pursuant to, as applicable, under this Lease, including, without limitation, to
maintain, use, repair, replace, relocate or introduce pipes, ducts, wires,
meters and any other fixtures or equipment serving or to serve the Premises or
other parts of the Building including, without limitation, common areas and
common facilities and premises of other tenant(s), or to maintain or repair any
portion of the Building upon reasonable advance communication (written or oral)
to Tenant and in the presence of Tenant or its representatives except in the
event of an emergency in the Premises or elsewhere, in which case no
communication is required to enter the Premises (forcibly, if necessary) to take
such measures as may be needed to cope with such emergency, and (iv) to show the
Premises to prospective lenders, purchasers or, within twelve (12) months of the
expiration hereof, tenants during normal business hours upon reasonable advance
communication (written or oral) to Tenant and in the presence of Tenant or its
representatives. Tenant shall not change any locks to the Premises without prior
written notice to Landlord, and Landlord shall at all times have a duplicate key
to the Premises and access codes for any security systems at the Premises.
Tenant shall cooperate in connection with the foregoing access and for the
purposes described above. To the extent that Landlord exercises rights (other
than in an emergency) pursuant to this Section, Landlord shall use commercially
reasonable efforts to access the Premises and perform such work pursuant to this
Section in a cost-effective and efficient manner to thereby reasonably minimize
material and adverse interference with Tenant’s business, with Tenant making
reasonable accommodations for such Landlord’s access and work to be performed by
Landlord in such manner; provided however, that in all cases, in making such
access pursuant to this Section 14, Landlord will not materially and adversely
interfere with Tenant’s access to and use of the Premises, will not reduce the
area of the Premises, and will not materially and adversely

-14-



--------------------------------------------------------------------------------



 



    interfere with Tenant’s access to and use of those portions of the Building
designated for Tenant’s exclusive use.

15.   INDEMNIFICATION AND LIABILITY       Tenant agrees to exonerate, indemnify,
defend, save and hold harmless the Landlord (and any and all persons claiming
by, through or under Landlord) from and against all claims, proceedings,
defenses thereof, liabilities, costs, and expenses of any kind and nature,
including reasonable legal fees, arising from: (i) any breach of this Lease by
Tenant or those for whom Tenant is responsible; and (ii) any injury, loss or
damage occurring on or emanating from the Premises, including, without
limitation, as the result of any act, omission or negligence of the Tenant, or
Tenant’s contractors or licensees, or of the agents, servants, employees or
business invitees of Tenant, or persons coming into the Premises for the purpose
of visiting or dealing with any one or one or more of the foregoing, or arising
from any accident, injury or damage occurring outside of the Premises, the
parking areas and the approaches thereto, but, in, on or about the Building,
which such accident, damage or injury results or is claimed to have resulted
from the negligence or misconduct on the part of Tenant or Tenant’s contractors
or licensees, or of the agents, servants, employees or business invitees of
Tenant, including, without limitation, related to or arising from vehicles and
other forms of transportation of Tenant or those acting by, through or under
Tenant at the Building or the approaches thereto; provided, however the
foregoing shall not apply to Landlord’s (or anyone under its control or for whom
it is responsible) negligent acts and omissions. This exoneration,
indemnification and hold harmless agreement shall survive the termination of
this Lease for matters which arise during the term of this Lease or during any
period of continued occupancy of the Premises by Tenant or parties for whom
Tenant is responsible (as provided above) after the term of this Lease.      
Landlord agrees to exonerate, indemnify, defend, save and hold harmless the
Tenant (and any and all persons claiming by, through or under Tenant) from and
against all claims, proceedings, defenses thereof, liabilities, costs, and
expenses of any kind and nature, including reasonable legal fees, arising from:
(i) any breach of this Lease by Landlord or those for whom Landlord is
responsible; and (ii) any injury, loss or damage occurring on or emanating from
the Premises, as the result of any act, omission or negligence of the Landlord,
or Landlord’s contractors or licensees, or of the agents, servants, employees or
business invitees of Landlord, or arising from any accident, injury or damage
occurring outside of the Premises, but in, on or about the Building including
without limitation the parking areas and the approaches thereto; provided,
however the foregoing shall not apply to Tenant’s (or anyone under its control
or for whom it is responsible) negligent acts and omissions. This exoneration,
indemnification and hold harmless agreement shall survive the termination of
this Lease for matters which arise during the term of this Lease or during any
period of continued occupancy of the Premises by Tenant or parties for whom
Tenant is responsible (as provided above) after the term of this Lease.      
Landlord and Tenant release each other from any claims and demands of whatever
nature for damage, loss or injury to the Building or to the other’s property in,
on or about the Premises, and the Building that are caused by or result from
risks or perils insured against

-15-



--------------------------------------------------------------------------------



 



    under any property insurance policies required by the Lease to be
maintained. If required by the terms of their respective insurance policy(ies),
Landlord and Tenant shall cause their insurers to waive any right of recovery by
way of subrogation against either Landlord or Tenant in connection with any
property damage covered by any such policies. The foregoing shall not be
construed to release or alter Tenant’s and Landlord’s agreements and obligations
required by any other Section of this Lease to be performed and/or undertaken by
Tenant or Landlord.

16.   INSURANCE.

  A.   Tenant’s Insurance.

    Tenant shall maintain with respect to the Premises and the Building of which
the Premises are a part (i) casualty insurance covering all of Tenant’s
fixtures, equipment and personal property, in an amount at least equal to the
full replacement cost; and (ii) commercial general liability insurance covering
the insured against claims of bodily injury, personal injury and property damage
arising out of Tenant’s operations or use of the Premises or the Building,
including the performance by Tenant of the indemnities set forth herein, with a
combined single limit per occurrence of not less than $3,000,000.00 (or such
higher limits as is or may be reasonably required by Landlord based upon
inflation, increased liability awards, recommendations of Landlord’s mortgagee
or professional insurance advisors and which is consistent with what comparable
tenants are paying in the general locale of the Building) and $5,000,000.00 in
the aggregate. All insurance required to be maintained by Tenant shall be with
responsible companies qualified to do business in Massachusetts and in good
standing therein insuring Landlord (and, if requested, Landlord’s lender(s) ) as
additional insured, as well as Tenant, against injury to persons or damage to
property as provided above. Tenant shall deposit with Landlord certificates for
such insurance at or prior to the commencement of the Term, and thereafter no
later than thirty (30) days after Landlord’s request for same (not more than
once per calendar year). All such insurance certificates shall provide that the
insurer will endeavor to mail thirty (30) days’ prior written notice to each
insured named therein prior to such policies being canceled or modified in any
material respect but its failure to do so shall impose no obligation or
liability of any kind or nature upon Tenant, the insurer or their agents or
representatives.

  B.   Landlord’s Insurance.

    Landlord agrees to maintain All-Risk Property insurance for the Building
(including all fixtures and equipment that Landlord installs for the operation
of Building) insuring Landlord against loss or damage from fire and other risks
which are customarily contemplated by reasonably prudent owners of similar
buildings in the area in which the Building is located and such other insurance
the then holders of mortgages which include the Building shall require, in
amounts not less than 100% of the replacement cost of the Building, the
Building’s fixtures and equipment (excluding footings and foundations). Landlord
acknowledges that the Building is located in a so-called Flood Hazard Area and
the above insurance shall include coverage for damage caused by floods. Landlord
may satisfy such insurance requirements by including the Building in a so-called
“blanket” insurance policy, provided that the amount of coverage allocated to
the Building shall fulfill the foregoing requirements.

-16-



--------------------------------------------------------------------------------



 



    Landlord shall also maintain with respect to the Building commercial general
liability insurance covering the insured against claims of bodily injury,
personal injury and property damage arising out of Landlord’s operation of the
Building, including the performance by Landlord of the indemnities set forth in
this Lease, with a combined single limit per occurrence of not less than
$3,000,000 (or such higher limits as may be reasonable in the opinion of
Landlord’s mortgagee or mortgagees and which is consistent with the general
locale of the Building) and $5,000,000 in the aggregate.       All insurance
required to be maintained by Landlord shall be with responsible companies
qualified to do business in Massachusetts and in good standing therein. Such
insurance shall contain a waiver of subrogation clause in favor of Tenant.

17.   FIRE, CASUALTY — EMINENT DOMAIN

  A.   Casualty

    In case following the execution hereof and prior to the expiration of the
Term hereof the Premises shall be damaged or destroyed in whole or in part by
fire or other casualty, this Lease shall, except as hereinafter provided in this
Section, remain in full force and effect and Landlord shall, upon notice of such
damage from Tenant and proceeding with reasonable dispatch, repair or rebuild so
much of the Premises as have been damaged by fire or the elements to
substantially their condition at the time of the Term Commencement Date
(subject, however, to zoning laws and building codes then in existence).
Landlord shall in all events not be responsible for any delay which may result
by reason of adjustment of insurance claims, collection of insurance proceeds,
labor troubles, or from any other cause beyond Landlord’s reasonable control,
with the understanding and agreement by Tenant that repair or restoration work
will not occur prior to receipt of sufficient insurance proceeds, nor sums be
expended in excess of net recovered insurance proceeds. Tenant shall
concurrently repair or restore so much of the Premises as was constructed by
Tenant and shall repair and restore its fixtures and personal property with the
understanding and agreement by Landlord that repair or restoration work will not
occur prior to receipt of sufficient insurance proceeds, nor sums be expended in
excess of net recovered insurance proceeds.       In the event that the
provisions of this Section shall become applicable, the Base Rent and Additional
Rent for real estate taxes and Operating Expenses shall be abated or reduced
proportionately during any period in which, by reason of any such damage or
destruction, there is substantial interference with the operation of the
business of Tenant in the Premises, having regard to the extent to which Tenant
may be required to discontinue its business in the Premises, and such abatement
or reduction shall continue for the period commencing with such destruction or
damage and ending with the substantial completion of such work, repair and/or
reconstruction by Landlord.       Notwithstanding the foregoing, either Landlord
or Tenant may terminate this Lease following: (i) damage or destruction to the
Premises to the extent of twenty-five percent (25%) or more of the replacement
cost thereof; or (ii) the refusal of the applicable insurance carrier to pay
funds sufficient for the cost to repair or replace or the refusal of

-17-



--------------------------------------------------------------------------------



 



    any applicable mortgagee to release the insurance proceeds for such purposes
or the imposition of unsatisfactory conditions by the insurance carrier or the
applicable mortgagee. Landlord or Tenant may exercise the right to so terminate
this Lease by written notice to the other given by the later of (a) ninety
(90) days of the date of the damage, or (b) thirty (30) days after the date the
insurer or mortgagee notifies Landlord of its refusal or failure to release
sufficient proceeds or imposes unsatisfactory conditions but in no event later
than one hundred and twenty (120) days after the date of such damage, whichever
is later. Such notice of termination shall be effective on the date thereof.
Notwithstanding the foregoing, if the Premises shall have been damaged or
destroyed as aforesaid and if the Landlord exercises its right to terminate this
Lease in accordance with the foregoing provisions of this Section 17A as a
result of an insufficiency of insurance proceeds, then the Tenant shall have the
right at its election to nullify the Landlord’s termination thereof by paying to
the Landlord, within fifteen (15) days after the date of the Landlord’s
termination notice, the amount of the insufficiency, as reasonably determined
and estimated by the Landlord, of any net insurance proceeds available to the
Landlord to cover the cost to restore and repair the Premises.

    If the Premises are damaged by fire or other casualty and are not
substantially repaired or restored to the condition existing on the date of such
damage within one hundred eighty (180) days following the date of such fire or
other casualty as provided herein, Tenant may thereafter terminate this Lease
upon thirty (30) days prior written notice to Landlord unless such repair or
restoration is completed within such thirty day period.

  B.   Eminent Domain

    If, during the Term, the Premises or any part thereof, or the whole or any
substantial part of the Building, shall be taken, or if a conveyance shall be
made in anticipation thereof, for any street or other public use, by action of
the municipal, state, federal or other authorities, or shall receive any
substantial direct or consequential damage for which Landlord shall be entitled
to compensation by reason of anything lawfully done in pursuance of any public
authority (referred to herein as a “Taking”), then this Lease and the Term
hereof shall terminate at the election of Landlord and such election may be made
in case of any such taking notwithstanding the entire interest of Landlord may
have been divested by such taking; and if Landlord does not so elect, then in
case of any such taking or destruction of, or damage to, the Premises, rendering
the same or any part thereof unfit for use and occupation, a just proportion of
the Base Rent and Additional Rent for real estate taxes and Operating Expenses
hereinbefore reserved according to the nature and extent of the injury sustained
by the Premises, shall be suspended or abated until the Premises or, in case of
such taking, what may remain thereof, shall have been put in proper condition
for use and occupation. To the extent that the Premises, upon having been put in
proper condition for use and occupation are smaller, the Base Rent hereinbefore
reserved and Tenant’s Pro-Rata Share shall be adjusted for the balance of the
lease term in the same proportion which the reduction in space bears to the
original RSF of the Premises.

-18-



--------------------------------------------------------------------------------



 



    In the event of a Taking where Tenant’s use and enjoyment of twenty-five
percent (25%) or more of the Premises has been impacted, Tenant may terminate
this Lease upon written notice to Landlord within sixty (60) days of such
Taking.       If this Lease is not terminated as provided in this Section and to
the extent proceeds are made available to Landlord, Landlord shall use
commercially reasonable efforts to apply, so much of the available proceeds of
the eminent domain award as are required to restore the Premises to a condition,
to the extent practical, substantially the same as that existing on the date of
such taking, but subject to zoning laws and building codes then in existence. If
the available proceeds of the eminent domain award are insufficient in
Landlord’s opinion for that purpose, there shall be no obligation by Landlord to
expend funds in excess of said proceeds allocated to the Premises. Tenant shall
have the right to terminate this Lease by notice to Landlord after the Landlord
does not restore the Premises to the condition required above within one hundred
and twenty (120) days of such taking. The term “available proceeds” shall mean
the amount of the award paid to the Landlord and available to the repair of the
Premises, less cost of obtaining the same (including, without limitation,
reasonable attorneys’ fees and appraisal fees) and less the amount thereof
required to be paid to a mortgagee and less any amounts as determined by
Landlord in Landlord’s reasonable discretion to other portions of the Building
other than the Premises.       Landlord reserves, for itself, all rights to
compensation for damage to the Premises or any part thereof, or the leasehold
hereby created, heretofore accrued or hereafter to accrue, by reason of any
taking for public use of said Premises or any portion thereof, or right
appurtenant thereto, or privilege or easement in, through, under or over the
same, and by way of confirmation of the foregoing Tenant hereby assigns all
rights to such damages heretofore accrued or hereafter accruing during the term
to Landlord; provided, however, nothing herein contained shall limit Tenant’s
right to any separate award for the taking of personal property, moving and
relocation awards, expenses, or other items including the loss of business
goodwill so long as the payment of which shall not reduce the award payable to,
as applicable, Landlord.

18.   DEFAULT AND REMEDIES     A.   In the event that any of the following occur
(each a “default” hereunder):     1.   Tenant shall fail to timely pay any
installment of Rent, Additional Rent or other sum herein specified to be due to
Landlord from Tenant under this Lease which is not disputed in good faith by
Tenant or subject to setoff pursuant to the terms hereof and such failure shall
continue for (aa) ten (10) days after written notice of such failure to timely
pay for the first failure in any twelve month period and (bb) ten (10) days
after such payment is due (without the necessity of Landlord sending notice) for
the second and any subsequent Tenant’s failure during any twelve month period to
timely pay any installment of Rent, Additional Rent or other sum herein
specified to be due to Landlord from Tenant; or

-19-



--------------------------------------------------------------------------------



 



  2.   Tenant shall fail to observe or perform any of Tenant’s covenants,
agreements, or obligations hereunder other than a failure as set forth in
Sections 18.A.1. above and 18.A.3. below, and such failure shall not be
corrected within thirty (30) days after written notice (“Non-Monetary Breach
Notice”) thereof which specifically sets forth the covenant, agreement or
obligation Tenant has failed to observe or perform or such additional time as is
required to effect cure provided Tenant has then commenced and thereafter
reasonably diligently pursues cure; or     3.   Tenant shall file a petition
under any bankruptcy or insolvency or similar law, or if Tenant shall be
declared bankrupt or insolvent according to law, or if any assignment shall be
made of Tenant’s property for the benefit of creditors.     B.   Following a
default by Tenant, Landlord shall have the right thereafter to re-enter and take
complete possession of the Premises, to declare the Term of this Lease ended,
and/or to remove Tenant’s effects, without prejudice to any rights or remedies
hereunder, including, without limitation, which Tenant effects might be
otherwise used for arrears of rent, other amounts due hereunder or in relation
to other default(s) or otherwise as provided in Section 21 of this Agreement
and/or to exercise such other rights and remedies as may be available at law or
in equity. If Tenant shall default under this Lease (after applicable notice and
cure periods), Landlord, without being under any obligation to do so and without
thereby waiving such default, may remedy such default for the account and at the
expense of Tenant. If Landlord makes any expenditures or incurs any obligation
for the payment of money in connection with this Lease and/or default by Tenant
under this Lease, including but not limited to, reasonable attorneys’ fees in
instituting, prosecuting or defending any action or proceedings applicable to
this Lease, including, without limitation, Tenant’s default hereunder or
Tenant’s use of the Premises, such sums paid or obligations incurred, with
interest at the Default Rate shall be paid to Landlord by Tenant as Additional
Rent upon demand. Tenant shall pay all Landlord’s costs, including reasonable
attorneys’ fees, in enforcing and/or defending Landlord’s rights hereunder, and
in collecting undisputed amounts due hereunder so long as Landlord prevails in
such action.       In the event of a default by Tenant resulting in Landlord’s
termination of this Lease, Tenant shall immediately owe and pay to Landlord upon
written demand the following as liquidated damages being a reasonable forecast
of Landlord’s damages expected to occur following Tenant’s default: (i) the
total of all amounts then due from Tenant under this Lease; (ii) the total of
Base Rent and Landlord’s reasonable estimate of any other charges which may
become due under this Lease through the date of Tenant’s Termination Option (as
defined below) (plus the Base Rent which would be due upon the exercise by
Tenant of the Termination Option), plus interest at the Default Rate through the
date of payment of those amounts and costs of collection thereof; and (iii) the
total of the following amounts (“Reimbursement Payment”): (aa) the amount that
results from multiplying (x) all Landlord’s costs and expenses associated with
the negotiation and execution of the Lease, including, without limitation, the
brokerage commission and Landlord’s reasonable attorneys’ fees and expenses, by
(y) a fraction, the numerator of which is the number of remaining months of what
would have been the Term except for the earlier termination (“Default
Numerator”) and the denominator of which is 132; plus

-20-



--------------------------------------------------------------------------------



 



  (bb)   the amount that results from multiplying the amounts (collectively,
“Landlord’s Payments”) Landlord paid from the TIA by a fraction, the numerator
of which is the Default Numerator and the denominator of which is 132. Any rent
Landlord collects for the Premises for the balance of what would have been the
Term but for the early termination after first deducting all leasing costs,
brokerage commissions, improvement costs, reasonable legal fees and expenses,
and other costs incurred by Landlord in connection with the replacement lease
shall be credited against amounts due by Tenant hereunder, or, if applicable,
remitted to Tenant, if, as and when received by Landlord. Landlord at Landlord’s
option may make such alterations, repairs, replacements and decorations at the
Premises as Landlord in Landlord’s reasonable judgment considers advisable and
necessary for the purpose of re-letting the Premises, and the making of such
alterations or decorations shall not operate or be construed to release Tenant
from liability hereunder. Landlord shall in no event be liable in any way for
the failure or refusal to re-let the Premises or any parts thereof, nor shall
such failure or refusal of Landlord to re-let the Premises release or affect
Tenant’s liability for damages, and further, if the Premises are re-let,
Landlord shall in no event be liable in any way for the failure to collect the
rents due under such re-letting, provided that Landlord acts in good faith.
Notwithstanding the foregoing, Landlord agrees to use commercially reasonable
efforts to mitigate its damages hereunder.

19.   SECURITY DEPOSIT

     (a) Within fifteen (15) days after the execution and delivery of this
Lease, Tenant shall deliver to Landlord [**] Dollars ($[**]) (the “Security
Deposit”). The Security Deposit shall be in the form of cash.
     (b) The Security Deposit as provided in this Section 19 is security for the
faithful performance and observance by Tenant of the terms, provisions and
conditions of this Lease. It is agreed that in the event Tenant defaults in
respect of any of the terms, provisions and conditions of this Lease or would be
in default but for the passage of time or the giving of notice or both that is
interrupted, stayed, barred or tolled by applicable law or legal proceeding,
Landlord may use, apply or retain the whole or any part of the Security Deposit
to the extent required for payment of any Rent, or any other sum as to which
Tenant is in default or for any sum which Landlord may expend or may be required
to expend by reason of Tenant’s default in respect of any of the terms,
covenants and conditions of this Lease, including but not limited to any damage
or deficiency accrued before or after summary proceedings or other re-entry by
Landlord, including the costs of such proceeding or re-entry and further
including, without limitation, reasonable attorney’s fees. It is agreed that
Landlord shall always have the right to apply the Security Deposit, or any part
thereof, as aforesaid, without notice (except for the notice and cure periods
provided in Section 18 hereof) and without prejudice to any other remedy or
remedies which Landlord may have, or Landlord may pursue any other such remedy
or remedies in lieu of applying the Security Deposit or any part thereof. The
Security Deposit shall be deposited in a separate account and Landlord shall
accrue the interest thereon for the benefit of Tenant and credit same to Tenant
at the commencement of each calendar year. Upon the commencement of the fifth
(5th) Lease Year, and in the

-21-



--------------------------------------------------------------------------------



 



event that Tenant is not then in default under the terms and provisions of this
Lease beyond any applicable cure period and has not been in default under this
Lease which default remained uncured for more than thirty (30) days, Landlord
shall reimburse fifty percent (50%) of the Security Deposit to Tenant. If
Landlord shall apply the Security Deposit in whole or in part, Tenant shall upon
demand pay to Landlord the amount so applied to restore the Security Deposit to
its original amount (as adjusted pursuant to the preceding sentence). Within
thirty (30) days after the end of the Lease and delivery of the Premises in
accordance with the terms hereof, Landlord shall return the Security Deposit (or
whatever amount remains after Landlord exercises its other rights hereunder) to
Tenant. In the event of a sale or other transfer of the Building of which the
Premises are a part, Landlord shall transfer the Security Deposit then remaining
to the purchaser or transferee and Landlord shall thereupon be released from all
liability for the return of such Security Deposit to Tenant; and Tenant agrees
to look solely to the new landlord for the return of the Security Deposit then
remaining. The holder of any mortgage upon the Building of which the Premises
are a part shall never be responsible to Tenant for the Security Deposit or its
application or return unless the Security Deposit shall actually have been
received in hand by such holder. Tenant further covenants that it will not
assign or encumber or attempt to assign or encumber the Security Deposit and
that neither Landlord nor its successors or assigns shall be bound by any such
assignment, encumbrance, attempted assignment or attempted encumbrance. This
Section shall survive the termination of the Lease.

20.   NOTICE       Any notice from Landlord to Tenant relating to the Premises
or to the occupancy thereof or otherwise relating to this Lease, shall be deemed
duly served if mailed by registered or certified mail, return receipt requested,
postage prepaid, or sent by recognized overnight delivery service addressed to
Tenant at the address first set forth above prior to the Term Commencement Date
and to the Premises after the Term Commencement Date to the attention of Robert
S. Brown, Chief Financial Officer and Winifred L. Swan, Esquire, Senior Vice
President and General Counsel, and Landlord will send a copy of such notices
sent to Tenant pursuant to Section 18 (“Section 18 Tenant Notices”) to Russell
N. Stein, Esquire, Ruberto, Israel & Weiner, P.C., 255 State Street, 7th Floor,
Boston, MA 02109, (“Tenant’s Counsel”); provided however, failure to send
Section 18 Notices to Tenant’s Counsel shall not affect in any manner the
effectiveness and binding nature of Section 18 Tenant Notices. Any notice from
Tenant to Landlord relating to the Premises or to the occupancy thereof or
otherwise relating to this Lease, shall be deemed duly served if mailed to
Landlord by registered or certified mail, return receipt requested, postage
prepaid, or sent by recognized overnight delivery service addressed to Landlord
at the address first set forth above or at such address as Landlord may from
time to time advise in writing, and Tenant will send a copy of such notices sent
to Landlord pursuant to Section 18 (“Section 18 Landlord Notices”) to Alan G.
Lampert, Esq., Lampert, Hausler & Rodman, P.C., 10 North Road, Chelmsford, MA
01824 (“Landlord’s Counsel”); provided however, failure to send Section 18
Landlord Notices to Landlord’s Counsel shall not affect in any manner the
effectiveness and binding nature of the Section 18 Landlord Notices. All rent
shall be paid to Landlord and notices and rent shall be sent to Landlord at the
address for Landlord in the first paragraph of this Lease until notice is

-22-



--------------------------------------------------------------------------------



 



    sent to Tenant to the contrary. Landlord or Tenant may from time to time by
written notice delivered to the other designate an alternate address for the
delivery of notices.

21.   EXPIRATION AND SURRENDER       Tenant shall at the expiration or other
termination of this Lease surrender and yield up the Premises and remove all
Tenant’s goods and effects from the Premises (including, without hereby limiting
the generality of the foregoing, all personal property and trade fixtures and
all signs and lettering affixed or painted by Tenant, either inside or outside
the Premises which Tenant elects, in its sole discretion to remove) and shall
not be responsible to repair any damage to the Premises caused by such removal,
unless such damage is caused by the willful misconduct of Tenant or its agents.
Tenant shall deliver to Landlord the Premises and all keys, locks thereto, and
other fixtures connected therewith and all alterations and additions made to or
upon the Premises, all of which shall be in good condition, reasonable wear and
damage by fire or other casualty only excepted. In the event of Tenant’s failure
to remove any of Tenant’s property from the Premises promptly upon expiration or
termination of the Lease (but not including those improvements and/or fixtures
which in Tenant’s sole discretion it elects to leave at the Premises), Landlord
is hereby authorized, without liability to Landlord for loss or damage thereto,
and at the sole risk of Tenant, to remove and store any of the property at
Tenant’s expense, or to retain same under Landlord’s control or to sell at
public or private sale, without notice, any or all of the property not so
removed by Tenant and to apply the net proceeds of such sale to the payment of
any sum due thereunder, or to discard or destroy such property, without
liability or accounting to Tenant.   22.   BROKERAGE       Landlord and Tenant
each represent to the other that the only broker involved in this Lease or the
transaction contemplated hereby is FHO Partners and Landlord and Tenant each
agree to indemnify the other from and against all loss, cost and expense arising
out of a breach of the foregoing representation. Landlord agrees to compensate
F.H.O. Partners in accordance with a separate agreement between them.   23.  
LANDLORD LIABILITY AND DEFAULT       The obligations of the Landlord hereunder
shall be binding upon Landlord and each succeeding owner of the Landlord’s
interest hereunder only during the respective period that each succeeding owner
owns the Building and Landlord and each succeeding owner shall have no liability
whatsoever for obligations which accrue prior to or after its respective period
of ownership (on the express condition that in connection with any transfer of
the interest of Landlord under this Lease, the transferor Landlord shall
transfer to its successor the Security Deposit and any amounts of rent or
additional rent pre-paid by Tenant, and such successor to Landlord shall
acknowledge in writing for the benefit of Tenant receipt of the transfer of such
amounts). Except as otherwise provided herein, recourse against Landlord under
or on account of this Lease shall be limited to the Landlord’s interest in the
Building; in no event may Tenant or any other party seek or

-23-



--------------------------------------------------------------------------------



 



    obtain recourse to or from the assets of any manager, member, beneficiary or
partner of Landlord or any employee, officer, director, shareholder, member or
beneficiary of Landlord, its manager, managing agent or their respective
successors and assigns. Notwithstanding anything to the contrary contained in
this Lease, in no event shall Landlord be liable to Tenant or any other party
for indirect or consequential damages.

    Subject to the terms of Section 42 of this Lease, Landlord shall not be
deemed in default hereunder unless and until Landlord receives written notice of
default and such default continues without cure for thirty (30) days or such
additional time as is required to effect cure provided Landlord has then
commenced and thereafter reasonably diligently pursues cure. Tenant shall have
the right to setoff against Base Rent and Additional Rent damages, costs and
expenses (including without limitation reasonable attorneys’ fees) it may incur
as a result of a default hereunder by Landlord. In addition, in the event of a
material default of the terms of this Lease which Landlord is not diligently
attempting to cure (pursuant to the applicable notice and cure periods set forth
above), Tenant shall have the right to terminate this Lease upon written notice
to Landlord before such default has been cured without fees, penalties or
recourse by Landlord.

24.   TENANT REQUEST FOR REVIEW, APPROVAL OR OTHER ACTION       If Tenant
requests Landlord’s approval or any other action by Landlord hereunder (except
for (i) any matters related to the approval of plans for Landlord’s Work or
Tenant’s Work or the additional work required for Tenant to occupy the remainder
of the Premises pursuant to the terms hereof, (ii) any matters related to
building permits or other governmental approvals needed for Landlord’s Work or
Tenant’s Work or the additional work required for Tenant to occupy the remainder
of the Premises pursuant to the terms hereof, and (iii) a request for a Landlord
required action under Section 9.B. or Section 28), including, without
limitation, consent to an assignment or sublease, or any other document is
requested or any issue arises which in the reasonable opinion of Landlord
requires review by Landlord’s counsel, Tenant shall pay Landlord’s reasonable
attorneys’ fees (not to exceed $2,500 per request without Tenant’s prior written
consent).   25.   ENVIRONMENTAL HAZARDS       As used in this Lease, the term
“Hazardous Material” means any flammable items, explosives, radioactive
materials, hazardous or toxic substances, material or waste or related
materials, including any substances defined as or included in the definition of
“hazardous substances”, “hazardous wastes”, “infectious wastes”, “hazardous
materials” or “toxic substances” now or subsequently regulated under applicable
laws pertaining to the protection of the environment or governing the use,
release, storage, generation or disposal of Hazardous Materials, whether now
existing or hereafter enacted or promulgated (“Hazardous Materials Laws”).
Tenant shall not cause or permit any Hazardous Material to be generated,
produced, brought upon, used, stored, treated, discharged, released, spilled or
disposed of on, in, under or about the Premises, or any other portion of the
Building in violation of any Hazardous Materials Laws nor exacerbate any
existing condition at the Premises or other portions of the Building that causes
such condition to no longer comply with Hazardous Materials Laws. Tenant shall
exonerate, indemnify, defend and hold Landlord harmless from and against any and
all

-24-



--------------------------------------------------------------------------------



 



    actions (costs, claims, damages, including, without limitation, punitive
damages), expenses (including, without limitation, attorneys’, consultants’ and
experts’ fees), fines, forfeitures or other civil, administrative or criminal
penalties, injunctive or other relief (whether or not based upon personal
injury, property damage, or contamination of, or adverse effects upon, the
environment), liabilities or losses arising from a breach of this prohibition by
Tenant or those acting on Tenant’s behalf or those acting by, through or under
Tenant. This Section shall survive the expiration on earlier termination of this
Lease.

    Landlord hereby represents that (i) there are no Hazardous Materials on, in,
under or about the Building or the Premises on the date hereof nor shall
Landlord or anyone acting under its control cause or allow any Hazardous
Material to be generated, produced, brought upon, used, stored, treated,
discharged, released, spilled or disposed of on, in, under or about the
Premises, or any other portion of the Building, (ii) there shall be no odor or
creosote smell resulting from the age and/or condition of the Building or
surrounding areas under Landlord’s control during the Term, (iii) the Building
and Premises are in full compliance with all Hazardous Materials Laws on the
date hereof, and (iv) Landlord has provided Tenant all environmental information
and reports pertaining to the Building, site and all other Riverwalk properties
owned by the Landlord and has removed from the site the materials identified in
the letter dated May 5, 2011 from GZA Geoenvironmental, Inc. Landlord shall
exonerate, indemnify, defend and hold Tenant harmless from and against any and
all actions (costs, claims, damages, including, without limitation, punitive
damages), expenses (including, without limitation, attorneys’, consultants’ and
experts’ fees), fines, forfeitures or other civil, administrative or criminal
penalties, injunctive or other relief (whether or not based upon personal
injury, property damage, or contamination of, or adverse effects upon, the
environment), liabilities or losses arising from a breach of the foregoing
representation by Landlord or those acting on Landlord’s behalf or those acting
by, through or under Landlord. This Section shall survive the expiration on
earlier termination of this Lease.   26.   SIGNAGE       Landlord, at Landlord’s
expense, shall provide to Tenant commercially reasonable signage in the Building
lobby, on all monuments and at the main entrance to the Premises. Tenant, at its
sole cost and expense, shall have the exclusive right to install signage on the
exterior of the Building, subject to Landlord’s approval which shall not be
unreasonably withheld, delayed or conditioned and subject to the City of
Lawrence signage regulations. Landlord acknowledges and agrees that Tenant will
require that signage be affixed to the exterior of the Building facing Merrimack
Street and also facing I-495.   27.   HOLDOVER       If, without Landlord’s
prior written consent, Tenant retains possession of the Premises or any part
thereof after the termination of this Lease (which, as used herein, shall mean
termination by lapse of time or otherwise) such holding over shall not create
any tenancy,

-25-



--------------------------------------------------------------------------------



 



    with Tenant being only an unauthorized licensee, and Tenant shall pay
Landlord the Base Rent and Additional Rent, at one hundred fifty percent (150%)
of the sum of the Base Rent and Additional Rent payable for the month
immediately preceding said holding over, computed on a per month basis, for each
month or part thereof (without reduction for any such partial month) that Tenant
remains in possession, and in addition thereto, Tenant shall pay Landlord all
direct damages sustained by reason of Tenant’s retention of possession. Tenant
acknowledges that the foregoing determination of holdover rent is not a penalty,
but a fair estimation now available binding upon Tenant of the rental value
during the holdover period.

28.   CAPITAL, STRUCTURAL AND MECHANICAL ELEMENTS, WARRANTY       Landlord
warrants that the foundation, roof, exterior walls and all structural elements
of the Building shall be delivered in good working order upon the Term
Commencement Date and have a useful life of at least the length of the initial
Lease Term. All Building HVAC, elevators, mechanical, electrical, lighting,
plumbing, life safety systems and utility lines serving the Premises shall be
delivered in good working order and have a useful life of at least the length of
the initial Lease Term. Should any of these capital items need repair or
replacement during the Lease Term, Landlord, at its sole cost and expense, shall
be responsible for such repair or replacement and no such cost will be passed on
to Tenant. Landlord warrants the materials and workmanship used in the Tenant
Improvements made by or on behalf of Landlord for one (1) year from the Term
Commencement Date (except for latent defects which Landlord agrees that it shall
be responsible to repair during the Term) and Landlord, at is sole cost and
expense, shall be responsible for the repair or replacement of the foregoing and
no such cost will be passed on to Tenant.   29.   CODE COMPLIANCE AND LIFE
SAFETY       Upon the Term Commencement Date and throughout the Lease Term,
Landlord, at its sole cost and expense, shall be responsible for placing and
keeping the Building, the Premises and all Building systems (including, but not
limited to fire, life safety, security, elevators, etc.) in compliance with all
governmental regulations, codes, rules or laws.   30.   DELAY IN TENANT ACCESS
DATE & APRIL 1, 2012       In the event Landlord shall not substantially
complete the Tenant Improvements on or before the Tenant Access Date (as defined
herein) such that Tenant cannot perform the work contemplated by Section 43
below, and such delay is not as a result of riot, strike, inability to procure
materials or Tenant delay, but is a result solely of Landlord delay, Tenant
shall be entitled to two (2) days credit of Base Rent for each said day of
delay.

    If Landlord does not substantially complete the Tenant Improvements on or
before April 1, 2012 such that Tenant cannot perform the work contemplated by
Section 43 below, Tenant shall (i) have the right to terminate the Lease,
without fees, penalties or recourse

-26-



--------------------------------------------------------------------------------



 



    by Landlord, for a period of fifteen (15) days from such date upon written
notice to Landlord which written notice must be given before such breach is
cured, or (ii) require Landlord to reimburse Tenant for all holdover rent or
other charges paid by Tenant pursuant to its current lease and pay for all
reasonable attorneys’ fees incurred by Tenant.

    Tenant acknowledges that a Certificate of Occupancy will not be required for
Landlord to meet the requirements of this section.   31.   CONSTRUCTION FUNDS  
    Landlord agrees to provide to Tenant such documents as Tenant may reasonably
require to show that Landlord has commitments for funds to be used to pay for
the Landlord’s construction obligations as set forth in this Lease, including,
but not limited to, the Base Building, Tenant Improvements (including the TIA)
and brokerage fees (“Landlord’s Obligations”). Landlord shall obtain Tenant’s
prior written consent before drawing on its financing facilities to the extent
such amounts will reduce the TIA available to Tenant. In addition, Salvatore N.
Lupoli shall guaranty the Landlord’s Obligations pursuant to the Guaranty
attached hereto as Exhibit G.   32.   LOADING       During the Lease Term or any
Renewal Term, Tenant shall have exclusive access to one (1) tailboard loading
dock at no cost or expense to Tenant. When Tenant is not the only tenant in the
Building, Tenant shall have shared access to said loading dock in accordance
with the plan attached hereto as Exhibit H.   33.   [**]

-27-



--------------------------------------------------------------------------------



 



34.   RENEWAL OPTION       Landlord hereby grants to Tenant two (2), five
(5) year options to extend this Lease (each a “Renewal Term”). Tenant must
exercise each option to extend not later than twelve (12) months prior to the
expiration of the initial term or extended term hereof by notice in writing to
Landlord.       All terms and provisions of this Lease shall be applicable to
each extended term except Base Rent which shall be ninety-five percent (95%) of
fair market value (“FMV” or “Fair Market Value”) on the date such extension
shall begin. For purposes hereof, the “FMV” or “Fair Market Value” of the
Premises shall mean the fair rental value thereof that would be agreed upon
between a landlord and a tenant executing a lease with respect to comparable
space in a comparable building located in Lawrence, Massachusetts for a
comparable term, with comparable concessions and other incentives being offered
in the market at the time and upon all of the other business terms of this Lease
assuming the following:

  (i)   the landlord and tenant are well informed and well advised and each is
acting in what it considers to be its own best interests;     (ii)   the rental
value shall reflect the condition of the Premises and all residual value of any
improvements to the Premises; and     (iii)   the transaction takes into
consideration the Additional Rent to be paid by the Tenant and all applicable
brokerage commissions.

    Landlord shall provide Tenant with its determination of FMV within sixty
(60) days after the date that Tenant exercises a Renewal Term. In the event that
Tenant disputes the amount claimed by Landlord as Fair Market Value pursuant to
this Section 34 and such dispute cannot be resolved by mutual agreement, Tenant
shall have the right to submit the dispute to the appraisal process hereinafter
set forth. The amount of Fair Market Value determined pursuant to such appraisal
process shall be final and binding between the parties. The appraisal process
shall be conducted as follows:

        (a) Tenant shall make demand for appraisal in writing within thirty
(30) business days after service of Landlord’s determination of Fair Market
Value given under this Section 34 specifying therein the name and address of the
person to act as the appraiser on Tenant’s behalf. The appraiser shall be a real
estate appraiser with at least ten years’ experience in the field and a
qualified member of the American Institute of Real Estate Appraisers, or any
successor of such Institute (or if such organization or successor shall not
longer be in existence, a recognized national association or institute of land
appraisers) familiar with the fair market rent of comparable space to the
Premises in Lawrence, Massachusetts. Failure on the part of Tenant to make a
timely and proper demand for such appraisal shall constitute a waiver of the
right thereto. Within ten (10) business days after the service of the demand for
appraisal, Landlord shall give notice to Tenant, specifying the name and address
of the person designated by Landlord to act as appraiser on its behalf who shall
be similarly qualified. If Landlord fails to notify Tenant

-28-



--------------------------------------------------------------------------------



 



of the appointment of its appraiser within or by the time above specified,
Landlord’s failure to do so shall constitute a waiver of the right thereto and
Tenant’s appraiser shall determine the Fair Market Value.
     (b) In the event that two appraisers are chosen pursuant to paragraph
(a) above, the appraisers so chosen shall meet within ten (10) business days
after the second appraiser is appointed and, if within ten (10) business days
after such first meeting the two appraisers shall be unable to agree upon a
determination of Fair Market Value, they shall appoint a third appraiser, who
shall be a competent and impartial person with the same minimum qualifications
and experience as is required of the first two appraisers. The three appraisers
shall decide the dispute, if it has not previously been resolved, by following
the procedure set forth below:
Where the issue cannot be resolved by agreement of the two appraisers selected
by Landlord and Tenant or settlement between the parties during the course of
the appraisal process, the issue shall be resolved by the three appraisers in
accordance with the following procedure. Within twenty (20) days after the third
appraiser has been selected, each appraiser shall state in writing such
appraiser’s determination of the Fair Market Value, supported by the reasons
therefore, with counterpart copies to each party. The appraisers shall arrange
for a simultaneous exchange of such proposed determinations. The Fair Market
Value shall be the average of the three appraisals.
     (c) All such determinations of Fair Market Value shall be final and binding
upon the parties. Landlord and Tenant shall each pay for the fees and
disbursements of any appraiser appointed by it and shall share equally in the
fees and expenses of any third appraiser.

    In the event that Tenant exercises its option for the first Renewal Term,
Landlord shall have the right, within thirty (30) days after the date of
Tenant’s renewal election notice, to have the Premises and the Building
remeasured by its architect based on the then current BOMA standards. Landlord
shall provide Tenant with its calculation of RSF for the Premises and Building
for the entire Renewal Term on or before the expiration of such thirty (30) day
period (failing which, the existing RSF for the Premises and Building shall
remain in place for the Renewal Term). If Tenant reasonably determines that such
new measurement is in excess of the actual RSF, it shall have thirty (30) days
after its receipt of same to revoke its election to exercise the first Renewal
Term (and if Tenant fails to give such notice, the new measurements shall govern
for the Renewal Term).       To the extent that Tenant exercises a Renewal Term,
the definition of Term in this Lease shall include such Renewal Term.

35.   [**]

-29-



--------------------------------------------------------------------------------



 



36.   [**]   37.   FITNESS/CONFERENCE CENTER       Upon the Term Commencement
Date, Tenant will have full access to an on-site fitness center during the hours
of not less than 5:00 a.m. until 8:00 p.m. Monday through Friday

-30-



--------------------------------------------------------------------------------



 



    and to be located within the Riverwalk complex. The fitness center will be
approximately 2500 square feet with flat screen TV’s, cardio machines,
resistance training machines, free weights and full men’s and women’s locker
rooms with showers. Employees of Tenant will pay a reduced fee for use of the
fitness center which will be further defined in this Lease or by separate
agreement between Landlord and Tenant. The Tenant will also have the ability to
use the conference center located at 354 Merrimack Street. The scheduling and
cost for the use of the conference center will be arranged by Tenant with the
company managing the conference center; provided that Landlord shall not charge
(or allow such company managing the conference center to charge) Tenant more
than other tenants in the Riverwalk complex are charged for such conference
center.   38.   FOOD SERVICE       Upon the Term Commencement Date and through
the entire Term, the Riverwalk complex will have two primary food service
options: 1) 354 Merrimack Street currently has Salvatore’s Restaurant and 2)
within the Riverwalk complex will have additional food service offering
breakfast and lunch. Landlord will be required to maintain comparable food
service within both buildings or within the Riverwalk complex throughout the
Lease Term and any Renewal Options. It is understood that the food service will
offer hot and cold meals and be open, at a minimum, for breakfast and lunch
during Normal Business Hours, Monday through Friday. Final details and
specifications on the scope of the food service will be mutually agreed upon
between Landlord and Tenant. Landlord shall cause Salvatore’s Restaurant to
provide a 10% discount to (i) Tenant’s employees with proper NxStage Medical,
Inc. identification during Normal Business Hours, and (ii) the Tenant for all
catering provided to Tenant by Salvatore’s Restaurant. Such discount shall
exclude alcoholic beverages.   39.   CONSTRUCTION AND PLANS & SPECS.      
Landlord and Tenant have agreed in Section 10(A) on a mutually satisfactory
schedule for all Tenant plans necessary in order to allow Landlord sufficient
time to put the plans out for bid, leaving time for value engineering or
re-pricing and further allowing Landlord reasonable time to meet the Tenant
Access Date and Term Commencement Date.       Landlord and Tenant have agreed
upon a Construction Schedule with dates for completion of critical preparation
and construction and such Construction Schedule is set forth on Exhibit I and
shall be binding upon the parties hereto. In the event that Landlord does not
meet a date set forth on Exhibit I which failure is not caused by Tenant
(including Tenant’s architect not meeting the dates set forth in Section 10) and
which is not cured within sixty (60) days after written notice from Tenant (for
the first breach and thirty (30) days thereafter), Tenant shall have the right
to terminate this Lease upon written notice to Landlord given before such breach
is cured without fees, penalties or recourse by Landlord.

-31-



--------------------------------------------------------------------------------



 



40.   PARKING       All parking spaces are provided to Tenant under this Lease
as a part of the common area of the Building and there is no rent is due from
Tenant to Landlord for the use of parking spaces. Exhibit J contains a parking
plan for purposes of this Lease.       Landlord shall designate ten
(10) reserved and eleven (11) visitor parking spaces for exclusive use by Tenant
in the front of the Building shown as 21 spaces on Exhibit J.       In addition,
the parking field adjacent to the Building showing 270 spaces on Exhibit J shall
be available for Tenant’s exclusive use for parking. Landlord and Tenant shall
agree upon marking and signage designating the 291 spaces as exclusive to
Tenant’s use. In the event that Tenant determines that its employees, customers
or other invitees are having difficulty with parking in the open parking fields,
it shall notify Landlord and Landlord shall promptly take such steps as are
required to remedy the problem including without limitation, providing a
security guard, erecting barriers limiting access points to the parking area or
engaging the services of a qualified traffic and parking field engineer to make
recommendations for alleviating any parking issues. Landlord agrees that it will
review the recommendation of said engineer with Tenant and Landlord shall
immediately take appropriate action to alleviate the parking issues for Tenant’s
employees, customers or other invitees and comply with its obligations under
this Section 40 to provide the parking spaces as set forth on Exhibit J for
Tenant’s exclusive use.       Landlord shall provide an additional 100 exclusive
use parking spaces for Tenant upon the first take-down of additional Premises
and 109 exclusive use parking spaces upon Tenant’s second take-down of
additional Premises in a location contiguous with the spaces described above and
which is depicted on Exhibit J.       Landlord agrees that the width of each
parking space it is obligated to provide hereunder (measured from the center of
the line) shall be at least 9 feet 4 inches in width and 18 feet in length.    
  After the Term Commencement Date, Landlord shall not undertake any
construction at the Riverwalk complex which causes Tenant to lose or need to
relocate any parking spaces as specifically provided on Exhibit J without the
mutual agreement of the parties hereto acting reasonably; provided that the
parking spaces designated in green on the parking plan may not be relocated or
otherwise impacted in any manner without Tenant’s written consent which may be
withheld in its sole discretion. Landlord agrees that the parking area shall
allow for Tenant’s delivery vehicles (including so-called 18 wheeler vehicles)
to have adequate access to and from and use of the loading dock at the Building
(and the area at which the loading dock is located).   41.   ROOF RIGHTS      
Tenant shall have the right to install and maintain at its cost and expense
microwave dishes, antennae, and/or other communications devices on the roof of
the Building for business purposes at a technologically efficient location,
subject to Landlord’s approval which shall not be unreasonably withheld, delayed
or conditioned, and all applicable municipal regulations. Tenant will not be
required to pay rent. Tenant must maintain any structure or device it places on
the roof and repair any damage to or penetration of the

-32-



--------------------------------------------------------------------------------



 



    roof caused by the installation of any such structure or device. If Landlord
is required for any reason to move such structure or device, Tenant will, at its
cost and expense, relocate such structure or device to a place mutually agreed
upon by Landlord and Tenant.   42.   SELF HELP       In the event Landlord shall
not fulfill its obligations for repairs and maintenance of the Premises as set
forth in this Lease and, further, within ten (10) days after written notice from
Tenant specifying the necessary repairs and maintenance required does not begin
diligently to complete such necessary repairs and maintenance, Tenant may, at
its option, make said necessary repairs and maintenance. Landlord shall
reimburse Tenant for its costs of making such repairs and maintenance within
thirty (30) days after Tenant submits the costs to Landlord. If Landlord does
not reimburse Tenant within said thirty (30) day period, Tenant shall have the
right to deduct such costs from Base Rent until such costs are recovered in full
or if no further Base Rent is due hereunder, seek the recovery of such costs
directly against Landlord. This limited right of offset against Base Rent as set
forth in this Section shall not create in Tenant any other rights of offset
under this Lease except as specifically provided herein.   43.   TENANT ACCESS
DATE       Landlord agrees that the Premises will be substantially completed at
least sixty (60) days prior to the Term Commencement Date (such date is referred
to herein as the “Tenant Access Date”) in order that Tenant will have access to
the Premises for the installation and set-up of its furniture, fixtures and
equipment. The terms of this Lease shall apply to Tenant on and after the Tenant
Access Date except that Base Rent, Additional Rent and utilities shall not be
payable by Tenant until the Rent Commencement Date as provided in this Lease.  
    Tenant acknowledges that a Certificate of Occupancy will not be required for
Landlord to meet the requirements of this section.   44.   TERMINATION OF
TENANCY       Tenant shall have the option to terminate this Lease (“Termination
Option”) at any time after the end of the seventh (7th) year beyond the Term
Commencement Date pursuant to the terms of this Section 44.       Tenant must
provide written notice to Landlord not less than twelve (12) months prior to the
date specified in said written notice for termination. In the event Tenant shall
exercise this option to terminate, Tenant shall pay to Landlord the sum of the
unamortized portion of the Tenant Improvement Allowance which had been expended
by Landlord and the brokerage commission payable hereunder plus three (3) months
Base Rent as of the effective date of termination. Tenant shall pay all sums due
under this Section not later than thirty (30) days prior to the effective date
of termination.

-33-



--------------------------------------------------------------------------------



 



    The Tenant Improvement Allowance and brokerage commission will be amortized
on a straight line basis over eleven (11) years from the Rent Commencement Date
at 7% interest per annum assuming equal, consecutive monthly payments. The
unamortized portion of the Tenant Improvement Allowance and brokerage commission
will be the unamortized amount of principal as set forth on the amortization
schedule, attached to this Lease as Exhibit K (the “Section 44 Amortization
Schedule”) (assuming the TIA shall have been fully utilized and if not, such
schedule shall be recalculated with the actual TIA used), based on the effective
date of the termination. Notwithstanding the foregoing, in the event that the
adjacent buildings of the Riverwalk complex are not maintained or developed in a
manner consistent with the present standard of the current Riverwalk Complex and
same has a material adverse impact on Tenant’s use or enjoyment of the Premises
(including without limitation the safety thereof), Tenant shall have the right
to terminate this Lease upon six (6) months notice to Landlord without fees,
penalties or recourse by Landlord.       In the event that Tenant does not
terminate the Lease upon the expiration of the seventh year from the Term
Commencement Date as provided herein, the RSF of the Premises and the Building
for all purposes under this Lease shall thereafter increase to 141,200 RSF. The
foregoing shall not in any manner effect Tenant’s ability to exercise the
Termination Option as provided herein.   45.   TRAFFIC LIGHT/POLICE DETAIL      
Upon Tenant’s request, Landlord shall use commercially reasonable efforts to
install or have installed a traffic light at the main entrance to the so-called
Riverwalk complex adjacent to the Building and the Premises.       At all times
during the Term, Tenant may, at its option, require Landlord to provide a police
traffic detail during the peak traffic hours of 4:00 p.m. through 6:00 p.m.,
Monday through Friday. The costs of such traffic detail shall be allocated
between the Riverwalk complex and the Operating Expenses under this Lease based
on the RSF of the Premises then being occupied by Tenant and the RSF of the
Riverwalk complex (which currently comprises 832,426 RSF).   46.   OTHER
PROVISIONS

  A.   Tenant shall place all trash in the trash collection area outside of the
Building designated by Landlord.     B.   Not more often than once per calendar
year during the Term, within ten (10) business days after request by Landlord,
Tenant will promptly complete an estoppel letter in a form reasonably requested
by Landlord to confirm the status of this Lease. Failure of Tenant to timely
sign and complete the required estoppel shall, at Landlord’s election, be a
default under this Lease subject to applicable notice and cure periods.     C.  
No other agreements or representations have been made by either party except as
expressly contained in this Lease. The submission of this document for

-34-



--------------------------------------------------------------------------------



 



      examination and negotiation does not constitute an offer to lease or a
reservation or an option for the Premises, and this document shall become
effective and binding only upon the execution and delivery hereof by both the
Landlord and the Tenant. All negotiations, considerations, representations and
understandings between the Landlord and the Tenant are incorporated herein and
may be modified or altered only by agreement in writing between the Landlord and
Tenant, and no act or omission of any employee or agent of the Landlord or
Tenant shall alter, change or modify any of the provisions hereof.     D.  
Recording of this Lease or a copy of this Lease shall be a default; however, at
Tenant’s request, Landlord agrees to execute and deliver Landlord’s form of a
Notice of Lease for recording at Tenant’s expense, with a copy thereof delivered
promptly by Tenant to Landlord.     E.   The covenants and agreements of
Landlord and Tenant shall be binding upon and inure to the benefit of each of
them and their respective successors and assigns.     F.   If a dispute arises
under this Lease, Landlord and Tenant shall first promptly attempt in good faith
to resolve the dispute by negotiation. If such negotiations are unsuccessful,
any disputes or claims between the parties arising out of or relating to this
Lease, or the breach hereof, not settled by negotiation, shall be settled by
arbitration conducted in accordance with the commercial arbitration rules of the
American Arbitration Association (“AAA”) in effect at that time, at a location
specified by Landlord in Massachusetts where the Premises are located. A single
arbitrator shall decide all disputes. The arbitrator shall not have been
previously employed by either Landlord or Tenant, shall have knowledge and
experience in the commercial real estate market, and shall not have a direct or
indirect interest in either Landlord or Tenant or the subject matter of the
arbitration. Such arbitrator shall be designated as mutually agreed by Landlord
and Tenant within twenty (20) business days after either party requests in a
writing sent to the other party that a dispute or claim be arbitrated. If the
parties fail to select an arbitrator within such twenty (20) day period, the
arbitrator shall be selected under the expedited rules of the AAA. The
arbitrator shall issue a scheduling order that shall not be modified except by
the mutual agreement of the parties. The arbitrator shall render a decision no
later than sixty (60) days after his selection, and the arbitrator shall state
in writing the factual and legal basis for the award. Any award rendered by the
arbitrator shall be final, and judgment may be entered upon it in accordance
with applicable law in any court having jurisdiction thereof. The prevailing
party in any dispute hereunder shall be entitled to the recovery of its
reasonable attorneys’ fees and expenses from the other party.     G.   If Tenant
is more than one person or party, Tenant’s obligations shall be joint and
several. Unless repugnant to the context, the term, “Landlord” and “Tenant” mean
the parties named above as Landlord and Tenant respectively, together with
their, as applicable, respective, legal representatives, successors and assigns,
subject to Landlord’s consent to any Tenant assignment as set forth herein where
required.

-35-



--------------------------------------------------------------------------------



 



  H.   Tenant represents and warrants that Tenant is duly organized and in good
standing as a corporation under the laws of Delaware and has registered as a
foreign corporation in Massachusetts and is qualified to do business in the
Commonwealth of Massachusetts. Landlord and Tenant represent that the person or
persons executing this Lease on behalf of Landlord and Tenant, respectively,
have full right, power and authority to execute and deliver this Lease, and upon
such execution and delivery, this Lease shall be binding upon Landlord and
Tenant.     I.   The headings herein contained are for convenience and shall not
be construed a part of this Lease.     J.   This Lease shall be construed under
and be governed by with the laws of the Commonwealth of Massachusetts.     K.  
If any provision of this Lease shall to any extent be invalid, the remainder of
this Lease shall not be affected. The enumeration of specific examples of a
general provision shall not be construed as a limitation of the general
provision. This Lease is executed as a sealed instrument and in multiple
counterparts, all copies of which are identical, and any one of which is to be
deemed to be complete in itself and may be introduced in evidence or used for
any purpose without the production of any other copy. Time is of the essence of
the obligations of the parties to be performed within a specific time frame in
this Lease.     L.   Tenant is responsible for the security of all keys provided
to Tenant for access to the Building; in furtherance thereof, Tenant shall be
responsible for the immediate return of all keys to Tenant from employees who
leave Tenant upon each such employee’s cessation of employment. At the end of
the Term, Tenant shall return to Landlord all keys.     M.   Landlord represents
that the Building and Premises shall not contain any hazardous or toxic
materials on the Term Commencement Date. Landlord warrants that there will not
exist an odor or creosote smell at the Building.     N.   Tenant acknowledges
that the Building may be occupied by other tenants. To minimize disturbances in
the Building, (a) if and to the extent Tenant requires access through a common
entrance shared with other tenants of the Building, and (b) except for the
period of the construction of Landlord’s Work and Tenant’s Work at the start of
the term (when no prior notice for access will be required) then Tenant agrees
to provide Landlord with one (1) business day advance notice prior to Tenant
moving its furniture, fixtures and equipment and other personal property
necessary to open Tenant’s business into the Premises, any subsequent removal
and delivery of additional furniture, fixtures, equipment and other personal
property to the Premises during the Term and at the end of the Term (pursuant to
this Section and the other requirements of this Lease). In connection with such
work, Tenant agrees to take all reasonable steps requested by Landlord to
prevent damage to the Building including, without limitation, use of padding in
the elevator, and, in connection therewith, to pay Landlord all of its costs and
expenses related to such damage ten (10) days after billing.

-36-



--------------------------------------------------------------------------------



 



  O.   Neither party shall be deemed to have: waived, obligated itself to defer,
consented to or granted any postponement to or for the other party’s performance
of its obligations under this Lease, unless and until an agreement in writing
for such waiver, deferral, consent or postponement has been signed by such
party. Further, no postponement or delay by a party hereto in pursuing
collection and/or enforcement of the other party’s obligations under this Lease
shall excuse the other party’s subsequent and/or continuing responsibility
therefor, whether with respect to prior, then current or future such
obligations. No modification or amendment to this Lease shall be valid or
binding unless and until in writing and signed by the party against whom
enforcement thereof may be sought.     P.   No payment by the Tenant or
acceptance by the Landlord of a lesser amount than shall be due the Landlord
from the Tenant shall be deemed to be anything but payment on account, and the
acceptance by the Landlord of a check for a lesser amount with an endorsement or
statement thereon, or upon a letter accompanying said check, that said lesser
amount is payment in full shall not be deemed an accord and satisfaction, and
the Landlord may accept said check without prejudice to recover the balance due
or pursue any other remedy.     Q.   Tenant represents and warrants that it is
not listed, nor is it owned or controlled by, or acting for or on behalf of any
person or entity, on the list of Specially Designated Nationals and Blocked
Persons maintained by the Office of Foreign Assets Control of the United States
Department of the Treasury, or any other list of persons or entities with whom
Landlord is restricted from doing business (“OFAC List”). Notwithstanding
anything to the contrary herein contained, Tenant shall not permit the Premises
or any portion thereof to be used, occupied or operated by or for the benefit of
any person or entity that is on the OFAC List. Tenant shall provide documentary
and other evidence of Tenant’s identity and ownership as may be reasonably
requested by Landlord at any time to enable Landlord to verify Tenant’s identity
or to comply with any applicable legal requirement.     R.   Both parties
covenant and agree to keep the rental rate(s), the identity of the parties, the
Term and other financial and business terms, and the form of this Lease
(“Confidential Information”) completely confidential; provided, however, that
(i) such Confidential Information may be disclosed by such parties to those of
its officers, employees, attorneys, accountants, lenders and financial advisors
who need to know such information in connection with the use and occupancy of
the Premises and for financial reporting and credit related activities (it being
understood that each party shall inform its representatives of the confidential
nature of the Confidential Information and that such representatives shall be
directed by each party, and shall each expressly agree, to treat such
Confidential Information confidentially in accordance with the terms of this
Section), and (ii) unless required by applicable law or regulation (including
without limitation Tenant’s SEC reporting obligations) or pursuant to court
order (in which cases disclosure may be made to the extent required), any other
disclosure of such Confidential Information may only be made if the other party
consents in writing prior to any such disclosure.

-37-



--------------------------------------------------------------------------------



 



  S.   All inventory, equipment, goods, merchandise, furniture, fixtures and
property of every kind which may be on or about the Premises shall be at the
sole risk and hazard of Tenant, and if the whole or any part thereof shall be
destroyed or damaged by fire, water or otherwise, or by the use or abuse of
water or by the leaking or bursting of water pipes, or by rising water, or by
roof or other structural leak, or in any other way or manner, no part of such
loss or damage shall be charged to or borne by Landlord in any case whatsoever,
except that the foregoing shall not exculpate the Landlord from its own
negligent acts or omissions. Tenant agrees to maintain full and adequate
insurance coverage on all of its property at the Premises, and such insurance on
Tenant’s property shall contain a waiver of subrogation clause in favor of
Landlord, or shall name Landlord as an additional insured for the sole purpose
of preventing a subrogation claim against Landlord.     T.   Emergency Back-Up
Systems: Tenant shall have the right to install and maintain additional
equipment on the roof, ground level or such space deemed by Tenant to be
convenient for maintenance and access to such equipment not within the Premises,
without the payment of rent, subject to Landlord’s approval which shall not be
unreasonably withheld, delayed or conditioned, and all applicable municipal
regulations.     U.   [**]     V.   Consent: In all cases when a party’s consent
or approval is required pursuant to the Lease, consent shall not be unreasonably
withheld, delayed or conditioned.

[Remainder of page intentionally left blank]

-38-



--------------------------------------------------------------------------------



 



     Executed under seal as of June 22, 2011.

              LANDLORD:   TENANT:
 
            350 RIVERWALK, LLC   NXSTAGE MEDICAL, INC.
 
           
By:
  /s/ Salvatore N. Lupoli   By:   /s/ Jeffrey H. Burbank
 
           
 
  Print Name: Salvatore N. Lupoli       Print Name: Jeffrey H. Burbank
 
  Title: Manager       Title: Chief Executive Officer
 
  Duly Authorized       Duly Authorized

-39-



--------------------------------------------------------------------------------



 



Exhibit A
Plan of the Building
See attached.
Lobby, elevator and interconnecting bridge are to be constructed and added to
Plan.
[**]

 



--------------------------------------------------------------------------------



 



Exhibit B
Schedule of Occupancy of Premises
     Tenant will lease and occupy the Premises according to the following
schedule:

     
Months 1-24:
  89,046 RSF (portion of 1st floor and entire2nd, 5th, 6th & 7th floors)
 
   
Months 25-36:
  104,820 RSF (entire 4th floor added)
 
   
Months 37-60:
  117,570 RSF (balance of 1st floor added)
 
   
Months 61-84:
  137,200 RSF (entire 3rd floor added)
 
   
Months 85-132
  141,200 RSF (subject to Tenant’s Termination Option as provided in Section 44)

     Tenant shall have the right to lease and occupy additional Premises prior
to the dates set forth on this schedule from time to time in its discretion;
provided that in the event Tenant chooses to lease and occupy the 1st floor
prior to the sequence outlined above Tenant may give Landlord twelve (12) months
prior written notice of same and such notice may be given only after the first
Lease Year.

 



--------------------------------------------------------------------------------



 



Exhibit C
Operating Expenses
Tenant will pay its Pro-Rata Share of any increases in Operating Expenses over
the Operating Expenses Base Year, which amount will be grossed-up to reflect a
one-hundred percent (100%) operated and occupied Building including adjustments
for any warranties in-place. Current Operating Expenses are estimated at $3.06
RSF:

             
 
  •   Insurance:   $0.23 RSF
 
  •   Electric & Gas:   $1.26 RSF
 
  •   Electric R&M:   $0.03 RSF
 
  •   Plumbing R&M:   $0.05 RSF
 
  •   HVAC R&M:   $0.07 RSF
 
  •   General R&M:   $0.12 RSF
 
  •   Elevator R&M:   $0.04 RSF
 
  •   Parking Lot R&M:   $0.20 RSF
 
  •   Roof R&M:   $0.04 RSF
 
  •   Security:   $0.22 RSF
 
  •   Trash Removal:   $0.10 RSF
 
  •   Professional Fees:   $0.03 RSF
 
  •   Snow Plowing:   $0.19 RSF
 
  •   Water & Sewer:   $0.15 RSF
 
  •   Management Fee:   $0.33 RSF

Operating Expenses will be calculated in accordance with Generally Accepted
Accounting Principles (GAAP) and shall include all commercially reasonable
expenses incurred to operate the Building. Notwithstanding anything in the Lease
including this Exhibit C to the contrary, the items listed on Exhibit C-1 shall
be excluded from the definition of Operating Expenses.
The above list of Operating Expenses is estimated only. Actual Operating
Expenses will be determined during the calendar year 2012 as set forth in this
Lease for the Operating Expense Base Year. It may be that certain Operating
Expenses cannot be calculated accurately during the Operating Expense Base Year,
which is less than one full year from Rent Commencement Date. Such Operating
Expenses will be calculated when available and will relate back to and adjust
the Operating Expenses for the Operating Expense Base Year. Tenant may audit
such calculations pursuant to Section 4 of the Lease.

 



--------------------------------------------------------------------------------



 



Controllable Operating Expenses, as grossed-up, shall not increase more than 3%
annually on a cumulative basis. Controllable Operating Expenses shall mean all
Operating Expenses with the exception of utilities, insurance and snow removal.
The services to be included in Operating Expenses and extended to the Tenant by
Landlord as a standard for the Building and Premises shall include, but not be
limited to, property management, repair and maintenance of base building
systems, landscaping, snow removal, window cleaning, common area janitorial
services, water and sewer, trash removal, common area security and lighting,
parking lot repair and maintenance, vertical transportation, and HVAC during
Normal Business Hours (not including HVAC distribution) and such other services
as Tenant may reasonably request from time to time during the Term.

 



--------------------------------------------------------------------------------



 



Exhibit C-1
Operating Expense Exclusions

1)   leasing commissions, fees and costs, advertising and promotional expenses
and other costs incurred in procuring tenants or in selling the Building;   2)  
legal fees or other expenses incurred in connection with enforcing leases with
tenants in the Building;   3)   costs of renovating or otherwise improving or
decorating space for any tenant or other occupant of the Building, including
Tenant, or relocating any tenant;   4)   financing costs including interest and
principal amortization of debts and the costs of providing the same;   5)  
except as otherwise expressly provided above, depreciation;   6)   rental on
ground leases or other underlying leases and the costs of providing the same;  
7)   wages, bonuses and other compensation of employees above the grade of
Building Manager and fringe benefits other than insurance plans and tax
qualified benefit plans;   8)   any liabilities, costs or expenses associated
with or incurred in connection with the removal, enclosure, encapsulation or
other handling of Hazardous Materials (as defined in Section 25 below) and the
cost of defending against claims in regard to the existence or release of
Hazardous Materials at the Building (except with respect to those costs for
which Tenant is otherwise responsible pursuant to the express terms of this
Lease);   9)   costs of any items for which Landlord is or is entitled to be
paid or reimbursed by insurance;   10)   increased insurance or real estate
taxes assessed specifically to any tenant of the Building for which Landlord is
entitled to reimbursement from any other tenant;   11)   charges for
electricity, water, or other utilities, services or goods and applicable taxes
for which Tenant or any other tenant, occupant, person or other party is
obligated to reimburse Landlord or to pay to third parties;

 



--------------------------------------------------------------------------------



 



12)   cost of any HVAC, janitorial or other services provided to tenants on an
extra cost basis after Normal Business Hours;   13)   the cost of installing,
operating and maintaining any specialty service, such as a cafeteria,
observatory, broadcasting facilities, child or daycare;   14)   cost of
correcting defects in the design, construction or equipment of, or latent
defects in, the Building;   15)   cost of any work or service performed on an
extra cost basis for any tenant in the Building to a materially greater extent
or in a materially more favorable manner than furnished generally to the tenants
and other occupants;   16)   cost of any work or services performed for any
facility other than the Building;   17)   any cost representing an amount paid
to a person firm, corporation or other entity related to Landlord that is in
excess of the amount which would have been paid in the absence of such
relationship;   18)   cost of initial cleaning and rubbish removal from the
Building to be performed before final completion of the Building or Premises;  
19)   cost of initial landscaping of the Building;   20)   except as expressly
provided above, cost of any item that, under generally accepted accounting
principles, are properly classified as capital expenses;   21)   lease payments
for rental equipment (other than equipment for which depreciation is properly
charged as an expense) that would constitute a capital expenditure if the
equipment were purchased;   22)   cost of the initial stock of tools and
equipment for operation, repair and maintenance of the Building;   23)   late
fees or charges incurred by Landlord due to late payment of expenses, except to
the extent attributable to Tenant’s actions or inactions;   24)   cost of
acquiring, securing, cleaning or maintaining sculptures, paintings and other
works of art;

 



--------------------------------------------------------------------------------



 



25)   real estate taxes or taxes on Landlord’s business (such as income, excess
profits, franchise, capital stock, estate, inheritance, etc.);   26)   direct
costs or allocable costs (such as real estate taxes) associated with parking
operations if there is a separate charge to Tenant, other than tenants or the
public for parking;   27)   charitable or political contributions;   28)  
reserve funds;   29)   all other items for which another party compensates or
pays so that Landlord shall not recover any item of cost more than once;   30)  
any cost associated with operating as an on or off-site management office for
the Building, except to the extent included in the management fee permitted
hereby;   31)   Landlord’s general overhead and any other expenses not directly
attributable to the operation and management of the Building (e.g. the
activities of Landlord’s officers and executives or professional development
expenditures), except to the extent included in the management fee permitted
hereby;   32)   costs and expenses incurred in connection with compliance with
or contesting or settlement of any claimed violation of law or requirements of
law, except to the extent attributable to Tenant’s actions or inactions; and  
33)   costs of mitigation or impact fees or subsidies (however characterized),
imposed or incurred prior to the date of the Lease or imposed or incurred solely
as a result of another tenant’s or tenants’ use of the Building or their
respective premises.

 



--------------------------------------------------------------------------------



 



Exhibit D
Term Commencement Date Utilities
Verizon, National Grid, Columbia Gas, city water and city sewer

 



--------------------------------------------------------------------------------



 



Exhibit E
Base Building
     The Base Building shall include demolition of existing internal partitions
or infrastructure, construction of demising partitions, separate utilities or
other services to be separately metered to the Premises, new/refurbished
landscaping, new roof, parking lot repair, replacement, resealing, resurfacing
and any associated irrigation costs and bringing the Building into compliance
with all applicable codes.
     Tenant reserves the right to make further comments and suggestions for the
Base Building or require additional information or changes. Tenant may, as part
of the Tenant Improvement Allowance, modify and/or upgrade certain portions of
the Base Building to accommodate Tenant Improvements to be made (with any
increased cost over what was budgeted for the Base Building by Landlord to be
paid from the TIA). In the event that the parties cannot agree on the amount of
such increase, Ted Caswell shall make a binding determination of the increase
(if any).
     The Base Building shall include a new Building entrance/lobby facing
Merrimack Street. The new entrance will be an expansion of the Building on the
front of the existing structure and the design shall be consistent with
renderings provided to Tenant by Landlord and which are attached hereto as
Exhibit E-2.
     Landlord shall add and install an additional six (6) punched windows. The
exact location will be substantially as provided on the plan attached hereto as
Exhibit E-3. Tenant shall have final approval of the exact window location.
     Landlord shall be responsible for the removal of selected columns and
subsequent support bracing in those areas designated on Exhibit E-4 attached
hereto.
     Landlord shall be responsible, at its sole cost and expense including any
architectural and engineering, to construct an interconnecting bridge and/or
connection between 354 Merrimack Street and the Building substantially as
depicted on Exhibit E-5 attached hereto. The specifications shall be further
defined and mutually agreed upon between Tenant and Landlord.
     Landlord shall be responsible for exterior site improvements such as, but
not limited to, green space, new landscaping, trees, and shrubs in and around
the Building, walkways throughout the parking lot. The specifications shall be
further defined and mutually agreed upon between Tenant and Landlord and which
shall include but not be limited to what is reflected on the plan attached
hereto as Exhibit E-6.

 



--------------------------------------------------------------------------------



 



350 Merrimack Street — Base Building Outline Specifications

     
Project Description
  Approximately 137,200 rentable square feet comprising the entire Building.
 
   
Foundations
   
 
   
 
  A. Existing piered foundation of 200 lbs psf live load.
 
   
Structure
  A. The structure will be designed in accordance with the following live loads:
 
   
 
 
1.    Wind load in accordance with State Building Code. (Historic)
 
   
 
 
2.    Floor live load 70lbs. (including partitions) for the 7th floor.
 
   
 
 
3.    Mechanical equipment rooms — actual weight of equipment on roof 5 lbs PSF.
 
   
 
 
4.    Roof —35 lbs. per square foot minimum and in accordance with governing
building codes, plus allowances for specific drifting and equipment loads.
 
   
 
  B. The structure of the building is steel columns and wood columns with wood
beams.
 
   
 
  C. The building is covered by a sprinkler system.
 
   
 
  D. Fire exit stairs will be standard steel pan stair assemblies with painted
steel handrails and concrete fill. (In new staircase)
 
   
 
  E. Miscellaneous iron items (elevator sill angles, ladders, railings, loose
lintels, expansion plates, toilet partition support frames, etc.) will be
provided as needed.
 
   
 
  F. Landlord to remove 7th floor storage room
 
   
Roofing and Waterproofing
  A. Roofing system will either be EDPM or Sarnafil membrane roof. Fifteen
(15) year warranty will be provided.
 
   
 
  B. Roof insulation will be rigid fiberglass board, applied with staggered
joints conforming to requirements of the Massachusetts State Energy Code and
acceptable for use with the roofing system specified.

 



--------------------------------------------------------------------------------



 



     
 
  C. Elevator pit will be waterproofed as required.
 
   
 
  D. Roof walkway pads compatible with the selected manufacturer shall be
provided for equipment access and servicing.
 
   
Exterior Walls
  A. The exterior wall system is a combination of E.I.F.S, masonry, glass and
spandrel panels.
 
   
 
  B. Windows will consist of dual-thickness tinted insulating glass set in
thermally broken extruded aluminum frames. Window frames will be painted
aluminum in selected color.
 
   
 
  C. Landlord to repair, replace and or repoint exterior walls as needed.
 
   
 
  D. Landlord to complete powerwash of exterior masonry.
 
   
Interior Finishes
  A. The main entrance lobby floor finish will be natural stone or other
suitable flooring material with carpet inserts where required by design. Lobby
walls will be a combination of wood panels and painted drywall or plaster with
reveals coordinated by base building Architect/NxStage Representative. Ceilings
will be painted drywall and/or acoustical tile.
 
   
 
  B. Interior side of exterior walls will be sealed brick or finished with 5/8”
drywall taped and ready for paint.
 
   
 
  C. Exit stair treads and landings will be finished concrete. Stairwell walls
will be painted drywall or masonry. Railings will be painted steel.
 
   
 
  D. Lobby Tower Stairs — Metal paned concrete filled treads, with painted
ornamental iron railings.
 
   
 
  E. Specification of Gypcrete floor will be provided prior to installation.
 
   
 
  F. Brick sealer product to be mutually agreed upon.
 
   
 
  G. Standard Window blinds to be provided by lessee. Design to be mutually
agreed upon.
 
   
 
  H. Door frames will be 16 gauge hollow metal. Doors will be 18 gauge, flush,
1-3/4” thick hollow metal at service areas, and solid core, flush, 1 3/4” thick
plain sliced wood veneer (non-exotic) at all

 



--------------------------------------------------------------------------------



 



     
 
  other areas. Finish hardware will be Sargent with a brushed chrome finish. All
doors and hardware shall comply with regulations of the Architectural Barriers
Board and ADA.
 
   
Vertical Transportation
  A. Passenger elevators shall be electric hydraulic type with selective
collective automatic operation 3,500 lb. capacity, and speed of 125 fpm up, as
manufactured by Thyssen, Schindler, Otis, or Tenant approved equal
 
  B. Freight elevator shall be electric hydraulic type with selective collective
automatic operation 5,000 lb. capacity.
 
   
Plumbing
  A. Domestic water system will be supplied by metered service from a public
water main, with a pressure reducing station to reduce the incoming water
pressure, if required. Water piping will be Type L copper tubing; all water
piping will be insulated.
 
   
 
  B. Sanitary system is a gravity fed town sewer system.
 
   
 
  C. Solid surface countertop with integrated sink or under mount sink
 
   
 
  D. Standard Bathrooms — 1 set of Men’s and Women’s per floor.
 
         i.    Standard Ceramic Floors and Base
 
        ii.    Painted Partitions
 
       iii.    Automatic Accessories
 
       iv.    Ceramic tile to be 48” at WW.
 
   
 
  E. Bathroom Fixture Requirements to meet code requirements.
 
   
 
  F. Frost-free hose bibs will be provided as required by code for exterior
maintenance.
 
   
Fire Protection
  A. Sprinkler Spec- The building has complete coverage existing.
 
   
 
  B. Stand pipes in stairwell
 
   
 
  C. Existing distribution to be increased per code.
 
   
Heating, Ventilating and Air Conditioning
  A. HVAC systems will be designed in accordance with the following
performance criteria and anticipated load (subject to the requirements of
Massachusetts Building Code, 8th Edition, Articles

 



--------------------------------------------------------------------------------



 



     
 
  2, 12, and 13 effective January 1, 2011 and subsequent amendments):
 
   
 
 
1.    The HVAC systems will be capable of maintaining indoor conditions no
higher than 72° F. DB, 50% RH when outdoor conditions are no higher than 95° F.
DB, 74°F. WB and no lower than 72° F. DB when the outdoor conditions are no
lower than 1° F. DB. No provision for humidification is provided
 
   
 
 
2.    Outside air will be introduced to the building at a minimum rate of 20cfm
per person, assuming one person 100 square feet of floor area.
 
   
 
 
3.    Internal heat gain will be calculated on the basis of sustained peak
loading conditions of one person per 100 square feet of floor area, and a
combined lighting and power load of 4.0 watts per square foot.
 
   
 
 
4.    Heat loss will be calculated per Article 31 of Massachusetts Building
Code, 8th Edition, and effective January 1, 2011. (With Historic Exemption)
 
   
 
 
5.    Heated supply air temperature will be 95° F maximum
 
   
 
 
6.    Cooled supply air temperature will be 55° F minimum
 
   
 
  B. The HVAC system shall include the items outlined below. See Item 6 on page
8 for delineation between base building and tenant work.
 
   
 
 
1.    Boiler, cooling tower and chiller supplied by landlord, for air
handler/VAV system throughout the premises.(Manufacturer to be determined)
 
   
 
  1. 2 separate closed water loops.
 
   
 
       a)    1 cold water loop
 
   
 
       b)    1 hot water loop
 
   
 
  2. Gas fired boiler per design.
 
   
 
  3. Energy recovery ventilator for fresh air per design.
 
   
 
  4. Toilet room and mechanical room exhaust systems and associated ductwork and
fans direct vented to outside.

 



--------------------------------------------------------------------------------



 



     
 
  5. Exhaust of each on floor electric closet. Main switchgear room to be
exhausted (direct vented to outside).
 
   
 
  6. DDC Automatic temperature control system per design.
 
   
 
  7. Electric cabinet and unit heaters as required at entries, stairways,
loading docks and overhang plenum areas.
 
   
 
  8. Electric fin tube radiation to be provided as required below exposures of
lobby glass.
 
   
 
  9. Testing and balancing of all air systems. (Seasonal comfort balances as
required)
 
   
 
  10. All parties agree that HVAC noise is a major concern to tenant. All
parties will work together during design to address tenants concerns.
 
   
Electrical
  A. Electrical systems will be designed in accordance with the following
anticipated loads:
 
   
 
 
1.    Lighting power requirements will be calculated on the basis of 3 watts per
square foot of building area.
 
   
 
 
2.    Tenant convenience outlet power requirements will be calculated on the
basis of 3 watts per square foot of building area.
 
   
 
 
3.    Power requirements for HVAC and other fixed building equipment will be
determined by the actual equipment installed per design.
 
   
 
 
4.    Standard Light Package
 
   
 
     i.    $25,000 per floor standard allowance
 
    ii.    Energy Efficient Fixtures
 
   iii.    60 foot candles at desktop height
 
   
 
  B. The electrical power distribution system will receive low tension power at
480/277 volts, 3-phase, 4 wire from the onsite transformers. The distribution
system will permit all electricity consumed to be metered through a single
metering installation, and will incorporate one or more main switchboards and
all subsidiary panelboards (power, lighting, equipment) as required. The
distribution system will be capable of supplying power as follows:
 
   
 
  1. 480 volts 3-phase to all motors 2 horsepower and larger.
 
   
 
  2. 277 volts single-phase to all fluorescent (and other discharge type lamp)
lighting fixtures.
 
   
 
  3. 120 volts single-phase to all incandescent lighting fixtures.

 



--------------------------------------------------------------------------------



 



     
 
  4. 120 volts single-phase to all general convenience receptacle outlets.
 
   
 
  5. 120 volts single-phase, 208 volts single-phase, 208 volts 3-phase to
specific use “solid connection” or receptacle outlets, as determined from the
requirements of the appliances assigned to the outlets.
 
   
 
  C. Three-phase, dry-type transformers (480 volt delta to 208/120volt wye) will
be used to provide power of voltages not available from direct connection to the
main service. Transformers will be the self-cooled indoor type with Class H
insulation and steel enclosures.
 
   
 
  D. The emergency lighting system will consist of an emergency battery back up
supplying the fixtures illuminating egress passages and stairs, exit signs and
fire alarm system.
 
   
 
  E. The automatic fire detection and alarm system will be electronically
operated, double-supervised, connected to the municipal fire department, and
provided with a battery backup. All components of the fire alarm system (control
unit, manual alarm stations, alarm indicators, automatic smoke and heat
detectors, fan control relays, etc.) will be Underwriters’ Laboratories rated
and the system will comply with all requirements of the NFPA, governing building
code and local authorities. Activation of a manual alarm station or an automatic
detection device (waterflow switches, smoke detectors, etc.) will:
 
   
 
  1. Sound the evacuation signals and flash the alarm lamps throughout the
building.
 
   
 
  2. Indicate the zone of alarm on the fire alarm control panel and remote
annunciator.
 
   
 
  3. Summon the municipal fire department.
 
   
 
  4. Battery back-up failure or any disruption of the system wiring will sound
an alarm at the system control panel.
 
   
 
  5. Colors to be determined by the Lawrence Fire Department.
 
   
Base Building/Tenant Work Clarification
  A. To clarify the delineation from base building to tenant work, the following
criteria apply:
 
   
 
 
1.    The base building includes taped drywall ready for paint on the interior
face of the exterior wall or sealed brick and the exterior face on the interior
core.(Sealer product to be mutually agreed upon)
 
   
 
 
2.    The base building sprinkler system includes valves at each floor on the
stairwell risers with cross connected main. The

 



--------------------------------------------------------------------------------



 



     
 
 
      extension of distribution, branch piping and sprinkler heads are Landlord
work. Any modification to base building layout is tenant work.
 
   
 
 
3.    Boiler, cooling tower and chiller supplied by landlord, for air
handler/VAV system throughout the premises.(Manufacturer to be determined)
 
   
 
 
4.    Base building electrical system extends up to and includes conduits and
feeders and or bus duct to central electrical room on each floor, sized to
accommodate tenant electrical design loaf of 6.0 watts/SF (lighting and power)
In addition to previously listed design loads.
 
   
 
 
5.    Tower Elevators- “Standard” P-Lam walls with a painted steel ceiling and
prismatic lenses. (finishes to be mutually agreed upon)
 
   
 
 
6.    Tenant work, which is not included in base building, will cover the
following:
 
   
 
 
a.    Tenant partitions other than required on base building.
 
   
 
 
b.    Interior Doors other than required on base building.
 
   
 
 
c.    Acoustical Ceilings other than required on base building.
 
   
 
 
d.    Carpet and Floor Finishes other than required on base building. Gypcrete
floor level by landlord.
 
   
 
 
e.    Light Fixtures from what is stated above.
 
   
 
 
f.    Single Pole Switches
 
   
 
 
g.    Wall-Mounted Duplex Outlets
 
   
 
 
h.    Wall Mounted Telephone Outlets and Wiring
 
   
 
 
i.    Branch piping and sprinkler head relocations required by tenant layout
 
   
 
 
j.    Fire alarm stations and exit signs required by code by landlord.
 
   
 
 
k.    Tenant required supplemental cooling.
 
   
 
 
l.    Security

 



--------------------------------------------------------------------------------



 



Exhibit E-1
Base Building Budget
Intentionally omitted.

 



--------------------------------------------------------------------------------



 



Exhibit E-2
Plan of Front of Building including entrance, lobby and tower
See attached.
[**]

 



--------------------------------------------------------------------------------



 



Exhibit E-3
Window Plan
See attached.

 



--------------------------------------------------------------------------------



 



Exhibit E-3
(GRAPHIC) [b86738b8673805.gif]

 



--------------------------------------------------------------------------------



 



Exhibit E-4
Column Removal Plan
See attached.
[**]

 



--------------------------------------------------------------------------------



 



Exhibit E-5
Interconnecting Bridge Plan
See attached.

 



--------------------------------------------------------------------------------



 



Exhibit E-5
(GRAPHIC) [b86738b8673813.gif]

 



--------------------------------------------------------------------------------



 



Exhibit E-5
(GRAPHIC) [b86738b8673814.gif]

 



--------------------------------------------------------------------------------



 



Exhibit E-6
Exterior Site Improvement Plan
See attached.
[**]

 



--------------------------------------------------------------------------------



 



Exhibit F
Tenant’s Initial Space Plan
See attached.
[**]


 



--------------------------------------------------------------------------------



 



Exhibit F-1
Tenant’s Work
Tenant Improvements
Landlord’s Work
     Landlord agrees to construct Landlord’s Work and Tenant’s Work which is not
noted on the Final Plans and Specs as being done by Tenant (Tenant Improvements)
in accordance with the Final Plans and Specs. Changes shall be made only with a
written change order signed by Landlord and Tenant.
     Subject to Section 10(C), Landlord and Tenant have agreed upon a framework
for the construction of Tenant Improvements for the initial portion of the
Premises to be occupied under this Lease and thereafter for the remainder of the
Tenant Improvements to be constructed in the remaining portions of the Premises.
The method for planning, pricing and construction of Tenant Improvements for the
initial portion of the Premises are set forth in this Lease. Landlord intends to
create a competitive bid process by soliciting and receiving three (3) bids from
general contractors including a bid from a contractor owned by the principal of
the Landlord. For the build out of the initial portion of Tenant Improvements as
aforesaid (and future improvements needed for the Premises to be occupied by
Tenant hereunder), Landlord has committed a TIA of $4,300,000.
     It is understood that the TIA of $4,300,000 is a one time allowance and
there is no allowance for Tenant Improvements in the next stages of construction
of Tenant Improvements within the Premises except what is remaining of the TIA
after Tenant’s build-out of the initial portion of the Premises.

 



--------------------------------------------------------------------------------



 



Exhibit F-1
Tenant’s Work
Tenant anticipates doing the following Tenant Work at the Premises and Tenant
may modify such list in its reasonable discretion:
Permitting
Architectural & engineering services
Project management services
Consulting services associated with the work
Signage
Lock keying
Moving
Wiring and cabling
Lab equipment
Special electrical power distribution
Telephone systems & equipment
Wireless systems
Recycling and trash bins & supplies
Shipping & Receiving equipment
Security systems and equipment
Work station & furniture
Fixtures and equipment to be used within the Premises

 



--------------------------------------------------------------------------------



 



Exhibit G
Guaranty of Salvatore N. Lupoli
See attached.

 



--------------------------------------------------------------------------------



 



GUARANTY
          FOR VALUE RECEIVED, and in consideration for, and as an inducement to
NXSTAGE MEDICAL, INC. (the “Tenant”) to enter into that certain Lease (the
“Lease”) with 350 RIVERWALK, LLC (the “Landlord”) of even date herewith, the
undersigned, Salvatore N. Lupoli, an individual having a mailing address of 354
Merrimack Street, Lawrence, MA 01843 (the “Guarantor”), unconditionally
guarantees the full performance and observance of all the covenants, conditions
and agreements therein provided to be performed and observed by the Landlord
with respect to the Landlord’s construction obligations as set forth in the
Lease, including without limitation, the Base Building, Tenant Improvements
(including the TIA) (as each such term is defined in the Lease), and brokerage
fees (collectively, “Landlord’s Obligations”). Guarantor expressly agrees that
the validity of this agreement and the obligations of the Guarantor shall in no
way be terminated, affected or impaired by reason of the granting by the Tenant
of any indulgences to the Landlord or by reason of the assertion by the Tenant
against the Landlord ‘of any of the rights or remedies reserved to the Tenant
pursuant to the provisions of the Lease or by the relief of the Landlord from
any of the Landlord’s obligations under the Lease relating to the Landlord’s
construction obligations as set forth in the Lease by operation of law or
otherwise; the Guarantor hereby waiving all suretyship defenses. The obligations
of the Guarantor include without limitation the payment of any monies payable by
the Landlord relating to the Landlord’s Obligations.
          The Guarantor further covenants and agrees that this Guaranty shall
remain and continue in full force and effect as to any modification of the
Lease, whether or not provided that the Guarantor shall have received any notice
of or consented to such modification. The Guarantor further agrees that his
liability under this Guaranty shall be primary, and that in any right of action
which shall accrue to the Tenant under the Lease, the Tenant may, at its option,
proceed against the Guarantor and the Landlord, jointly or severally, and may
proceed against the Guarantor without having commenced any action against or
having obtained any judgment against the Landlord. The Guarantor irrevocably
waives any and all rights the Guarantor may have at any time (whether arising
directly or indirectly, by operation of law or by contract or otherwise) to
assert any claim against the Landlord on account of payments made under this
Guaranty, including, without limitation, any and all rights of or claims for
subrogation, contribution, reimbursement, exoneration and indemnity; and the
Guarantor will not claim any set-off or counterclaim against the Landlord in
respect of any liability the Guarantor may have to the Landlord. The Guarantor
further represents to the Tenant as an inducement for it to make the Lease, that
the Guarantor has a significant financial interest in the Landlord and that the
execution and delivery of this Guaranty is not in contravention of any
applicable law.
          It is agreed that the failure of the Tenant to insist in any one or
more instances upon a strict performance or observance of any of the terms,
provisions or covenants of the Lease or this Guaranty or to exercise any right
therein or herein contained shall not be construed or deemed to be a waiver or
relinquishment for the future of such term, provision, covenant or right, but
the same shall continue and remain in full force and effect.
          No subletting, assignment or other transfer of the Lease, or any
interest therein, shall operate to extinguish or diminish the liability of the
Guarantor under this Guaranty; and

 



--------------------------------------------------------------------------------



 



wherever reference is made to the liability of the Landlord named in the Lease,
such reference shall be deemed likewise to refer to the Guarantor with respect
to the Landlord’s Obligations.
          All payments becoming due under this Guaranty, including, without
limitation, all reasonable costs of collection, and not paid when due shall bear
interest from the applicable due date until received by the Tenant at the
Default Rate (as defined in the Lease).
          It is further agreed that all of the terms and provisions hereof shall
inure to the benefit of the successors and assigns of the Tenant, and shall be
binding upon the heirs, executors, legal representatives, successors and assigns
of the Guarantor.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Guarantor has executed this Guaranty under
seal this ____ day of ________________, 2011.

                        Salvatore N. Lupoli           

COMMONWEALTH OF MASSACHUSETTS
_____________________________, ss.
          On this ____ day of ______________, 2011, before me, the undersigned
notary public, personally appeared Salvatore N. Lupoli, proved to me through
satisfactory evidence of identification, which was o a driver’s license, o
personally known to me, or o personally known to a 3rd party personally known to
me, to be the person whose name is signed on the preceding or attached document,
and acknowledged to me that he signed it voluntarily for its stated purpose.

                        Notary Public      My Commission Expires:

   





--------------------------------------------------------------------------------



 



Exhibit H
Loading Dock Plan
See attached.
[**]

 



--------------------------------------------------------------------------------



 



Exhibit I
Construction Schedule (Milestones)

     
Complete Building Entrance/Lobby (excluding finishes)
  12/1/11
 
   
Complete Interconnecting Bridge (excluding finishes)
  12/1/11
 
   
Complete Rough Wall Inspections
  12/15/11
 
   
Complete Rough Ceiling Inspections
  2/1/12
 
   
Complete Base Building
  4/1/12
 
   
Complete Exterior Site Improvements
  4/1/12

 



--------------------------------------------------------------------------------



 



Exhibit J
Parking Plan
See attached.
[**]

 



--------------------------------------------------------------------------------



 



Exhibit K
Section 44 Amortization Schedule
See attached.

 



--------------------------------------------------------------------------------



 



Exhibit K

                 
 
  Amortization Schedule        
Landlord’s out of pocket expenses (Total $) =
               
Lease Term In Yrs. =
               
Interest Rate =
               
 
  $ 5,276,000     Amended LL Cost estimate
 
             
 
    11          
 
             
 
    7.000 %        
 
             

                                                      Debt Service     Interest
Payments     Principal Payment     Balance (After Pmt)  
1
  $ 5,275,000       -57,413.63       ($30,771 )     ($26,643 )   $ 5,248,357  
2
  $ 5,240,357       -57,413.63       ($30,615 )     ($26,798 )   $ 5,221,559  
3
  $ 5,221,559       -57,413.63       ($30,459 )     ($26,955 )   $ 5,194,604  
4
  $ 5,194,604       -57,413.63       ($30,302 )     ($27,112 )   $ 5,167,493  
5
  $ 5,167,493       -57,413.63       ($30,144 )     ($27,270 )   $ 5,140,223  
6
  $ 5,140,223       -57,413.63       ($29,985 )     ($27,429 )   $ 5,112,794  
7
  $ 5,112,794       -57,413.63       ($29,825 )     ($27,589 )   $ 5,085,205  
8
  $ 5,085,205       -57,413.63       ($20,664 )     ($27,750 )   $ 5,057,455  
9
  $ 5,057,455       -57,413.63       ($29,502 )     ($27,912 )   $ 5,029,543  
10
  $ 5,029,543       -57,413.63       ($29,339 )     ($28,075 )   $ 5,001,468  
11
  $ 5,001,468       -57,413.63       ($29,175 )     ($28,238 )   $ 4,973,230  
12
  $ 4,973,230       -57,413.63       ($29,011 )     ($28,403 )   $ 4,944,827  
13
  $ 4,944,827       -57,413.63       ($28,845 )     ($28,569 )   $ 4,916,258  
14
  $ 4,916,258       -57,413.63       ($28,678 )     ($28,735 )   $ 4,887,523  
15
  $ 4,887,523       -57,413.63       ($28,511 )     ($28,903 )   $ 4,858,619  
16
  $ 4,858,619       -57,413.63       ($28,342 )     ($29,072 )   $ 4,829,548  
17
  $ 4,829,548       -57,413.63       ($28,172 )     ($29,241 )   $ 4,800,307  
18
  $ 4,800,307       -57,413.63       ($28,002 )     ($29,412 )   $ 4,770,895  
19
  $ 4,770,895       -57,413.63       ($27,830 )     ($29,583 )   $ 4,741,311  
20
  $ 4,741,311       -57,413.63       ($27,658 )     ($29,756 )   $ 4,711,555  
21
  $ 4,711,555       -57,413.63       ($27,484 )     ($29,930 )   $ 4,681,628  
22
  $ 4,681,626       -57,413.63       ($27,300 )     ($30,104 )   $ 4,651,522  
23
  $ 4,651,522       -57,413.63       ($27,134 )     ($30,280 )   $ 4,621,242  
24
  $ 4,621,242       -57,413.63       ($26,957 )     ($30,456 )   $ 4,590,785  
25
  $ 4,590,785       -57,413.63       ($26,780 )     ($30,634 )   $ 4,560,151  
26
  $ 4,560,151       -57,413.63       ($26,601 )     ($30,813 )   $ 4,529,339  
27
  $ 4,529,339       -57,413.63       ($26,421 )     ($30,992 )   $ 4,498,346  
28
  $ 4,498,346       -57,413.63       ($26,240 )     ($31,173 )   $ 4,467,173  
29
  $ 4,467,173       -57,413.63       ($26,059 )     ($31,355 )   $ 4,435,818  
30
  $ 4,435,818       -57,413.63       ($25,876 )     ($31,538 )   $ 4,404,280  
31
  $ 4,404,280       -57,413.63       ($25,692 )     ($31,722 )   $ 4,372,558  
32
  $ 4,372,558       -57,413.63       ($25,507 )     ($31,907 )   $ 4,340,651  
33
  $ 4,340,651       -57,413.63       ($25,320 )     ($32,093 )   $ 4,308,557  
34
  $ 4,308,557       -57,413.63       ($25,133 )     ($32,280 )   $ 4,276,277  
35
  $ 4,276,277       -57,413.63       ($24,945 )     ($32,469 )   $ 4,243,808  
36
  $ 4,243,808       -57,413.63       ($24,756 )     ($32,658 )   $ 4,211,150  
37
  $ 4,211,150       -57,413.63       ($24,685 )     ($32,849 )   $ 4,178,302  
38
  $ 4,178,302       -57,413.63       ($24,373 )     ($33,040 )   $ 4,145,262  
39
  $ 4,145,262       -57,413.63       ($24,181 )     ($33,233 )   $ 4,112,029  
40
  $ 4,112,029       -57,413.63       ($23,987 )     ($33,427 )   $ 4,078,602  
41
  $ 4,078,602       -57,413.63       ($23,792 )     ($33,622 )   $ 4,044,980  
42
  $ 4,044,980       -57,413.63       ($23,596 )     ($33,818 )   $ 4,011,162  
43
  $ 4,011,162       -57,413.63       ($23,390 )     ($34,015 )   $ 3,977,147  
44
  $ 3,977,147       -57,413.63       ($23,200 )     ($34,214 )   $ 3,942,933  
45
  $ 3,942,933       -57,413.63       ($23,000 )     ($34,413 )   $ 3,908,520  
46
  $ 3,908,520       -57,413.63       ($22,800 )     ($34,614 )   $ 3,873,906  
47
  $ 3,873,906       -57,413.63       ($22,590 )     ($34,816 )   $ 3,839,080  
48
  $ 3,839,090       -57,413.63       ($22,395 )     ($35,019 )   $ 3,804,071  
49
  $ 3,804,071       -57,413.63       ($22,190 )     ($35,223 )   $ 3,768,848  
50
  $ 3,768,848       -57,413.63       ($21,985 )     ($35,429 )   $ 3,733,420  
51
  $ 3,733,420       -57,413.63       ($21,778 )     ($35,635 )   $ 3,697,784  
52
  $ 3,697,784       -57,413.63       ($21,570 )     ($35,843 )   $ 3,661,941  
53
  $ 3,661,941       -57,413.63       ($21,361 )     ($36,052 )   $ 3,625,889  
54
  $ 3,625,889       -57,413.63       ($21,151 )     ($36,263 )   $ 3,589,626  
55
  $ 3,589,626       -57,413.63       ($20,939 )     ($36,474 )   $ 3,553,152  
56
  $ 3,553,152       -57,413.63       ($20,727 )     ($36,687 )   $ 3,516,465  
57
  $ 3,516,465       -57,413.63       ($20,513 )     ($36,901 )   $ 3,479,564  
58
  $ 3,479,564       -57,413.63       ($20,297 )     ($37,110 )   $ 3,442,448  
59
  $ 3,442,448       -57,413.63       ($20,081 )     ($37,333 )   $ 3,405,115  
60
  $ 3,405,115       -57,413.63       ($19,863 )     ($37,550 )   $ 3,367,565  





--------------------------------------------------------------------------------



 



                 
 
  Amortization Schedule        
Landlord’s out of pocket expenses (Total $) =
  $ 5,276,000     Amended LL Cost estimate
 
             
Lease Term In Yrs. =
    11          
 
             
Interest Rate =
    7.000 %        
 
             

                                                      Debt Service     Interest
Payments     Principal Payment     Balance (After Pmt)  
61
  $ 3,367,565       -57,413.63       ($19,644 )     ($37,770 )   $ 3,329,795  
62
  $ 3,329,795       -57,413.63       ($19,424 )     ($37,990 )   $ 3,291,805  
63
  $ 3,291,805       -57,413.63       ($19,202 )     ($38,211 )   $ 3,253,594  
64
  $ 3,253,594       -57,413.63       ($18,979 )     ($38,434 )   $ 3,215,160  
65
  $ 3,215,160       -57,413.63       ($18,755 )     ($38,659 )   $ 3,176,501  
66
  $ 3,176,501       -57,413.63       ($18,530 )     ($38,884 )   $ 3,137,617  
67
  $ 3,137,617       -57,413.63       ($18,303 )     ($39,111 )   $ 3,098,506  
68
  $ 3,098,506       -57,413.63       ($18,075 )     ($39,339 )   $ 3,059,167  
69
  $ 3,059,167       -57,413.63       ($17,845 )     ($39,568 )   $ 3,019,599  
70
  $ 3,019,599       -57,413.63       ($17,614 )     ($39,799 )   $ 2,979,799  
71
  $ 2,979,799       -57,413.63       ($17,382 )     ($40,031 )   $ 2,939,768  
72
  $ 2,939,768       -57,413.63       ($17,149 )     ($40,265 )   $ 2,899,503  
73
  $ 2,899,503       -57,413.63       ($16,914 )     ($40,600 )   $ 2,859,003  
74
  $ 2,859,003       -57,413.63       ($16,678 )     ($40,736 )   $ 2,818,267  
75
  $ 2,818,267       -57,413.63       ($16,440 )     ($40,974 )   $ 2,777,293  
76
  $ 2,777,293       -57,413.63       ($16,201 )     ($41,213 )   $ 2,736,080  
77
  $ 2,736,080       -57,413.63       ($15,960 )     ($41,453 )   $ 2,694,627  
78
  $ 2,694,627       -57,413.63       ($15,719 )     ($41,695 )   $ 2,652,932  
79
  $ 2,652,932       -57,413.63       ($15,475 )     ($41,938 )   $ 2,610,994  
80
  $ 2,610,994       -57,413.63       ($15,231 )     ($42,183 )   $ 2,568,811  
81
  $ 2,568,811       -57,413.63       ($14,985 )     ($42,429 )   $ 2,526,382  
82
  $ 2,626,382       -57,413.63       ($14,737 )     ($42,676 )   $ 2,483,706  
83
  $ 2,483,706       -57,413.63       ($14,488 )     ($42,925 )   $ 2,440,781  
84
  $ 2,440,781       -57,413.63       ($14,238 )     ($43,176 )   $ 2,397,605  
85
  $ 2,397,605       -57,413.63       ($13,986 )     ($43,428 )   $ 2,354,177  
86
  $ 2,354,177       -57,413.63       ($13,733 )     ($43,681 )   $ 2,310,496  
87
  $ 2,310,496       -57,413.63       ($13,478 )     ($43,936 )   $ 2,266,561  
88
  $ 2,268,561       -57,413.63       ($13,222 )     ($44,192 )   $ 2,222,369  
89
  $ 2,222,369       -57,413.63       ($12,964 )     ($44,450 )   $ 2,177,919  
90
  $ 2,177,919       -57,413.63       ($12,705 )     ($44,709 )   $ 2,133,210  
91
  $ 2,133,210       -57,413.63       ($12,444 )     ($44,970 )   $ 2,088,240  
92
  $ 2,066,240       -57,413.63       ($12,181 )     ($45,232 )   $ 2,043,007  
93
  $ 2,043,007       -57,413.63       ($11,918 )     ($45,496 )   $ 1,997,511  
94
  $ 1,997,511       -57,413.63       ($11,652 )     ($45,761 )   $ 1,951,750  
95
  $ 1,951,750       -57,413.63       ($11,386 )     ($46,028 )   $ 1,905,721  
96
  $ 1,905,721       -57,413.63       ($11,117 )     ($46,297 )   $ 1,859,425  
97
  $ 1,859,425       -57,413.63       ($10,847 )     ($46,567 )   $ 1,812,858  
98
  $ 1,612,858       -57,413.63       ($10,575 )     ($46,839 )   $ 1,766,019  
99
  $ 1,766,019       -57,413.63       ($10,302 )     ($47,112 )   $ 1,718,907  
100
  $ 1,718,907       -57,413.63       ($10,027 )     ($47,307 )   $ 1,671,520  
101
  $ 1,671,520       -57,413.63       ($9,751 )     ($47,663 )   $ 1,623,857  
102
  $ 1,623,857       -57,413.63       ($9,473 )     ($47,941 )   $ 1,575,916  
103
  $ 1,575,916       -57,413.63       ($9,193 )     ($48,221 )   $ 1,527,696  
104
  $ 1,527,695       -57,413.63       ($8,912 )     ($48,502 )   $ 1,479,193  
105
  $ 1,479,193       -57,413.63       ($8,629 )     ($48,785 )   $ 1,430,408  
106
  $ 1,430,408       -57,413.63       ($8,344 )     ($49,070 )   $ 1,381,339  
107
  $ 1,381,339       -57,413.63       ($8,058 )     ($49,356 )   $ 1,331,983  
108
  $ 1,331,983       -57,413.63       ($7,770 )     ($49,044 )   $ 1,282,339  
109
  $ 1,282,339       -57,413.63       ($7,480 )     ($49,933 )   $ 1,232,406  
110
  $ 1,232,406       -57,413.63       ($7,189 )     ($50,225 )   $ 1,182,181  
111
  $ 1,182,181       -57,413.63       ($6,896 )     ($50,518 )   $ 1,131,664  
112
  $ 1,131,664       -57,413.63       ($6,601 )     ($50,612 )   $ 1,080,851  
113
  $ 1,080,851       -57,413.63       ($6,305 )     ($51,109 )   $ 1,029,743  
114
  $ 1,029,743       -57,413.63       ($6,007 )     ($51,407 )   $ 978,336  
115
  $ 978,336       -57,413.63       ($5,707 )     ($51,707 )   $ 926,629  
116
  $ 926,629       -57,413.63       ($5,405 )     ($52,008 )   $ 874,621  
117
  $ 874,621       -57,413.63       ($5,102 )     ($52,312 )   $ 822,309  
118
  $ 822,309       -57,413.63       ($4,797 )     ($52,617 )   $ 769,692  
119
  $ 769,692       -57,413.63       ($4,490 )     ($52,924 )   $ 716,769  
120
  $ 716,760       -57,413.63       ($4,181 )     ($53,232 )   $ 663,536  
121
  $ 663,536       -57,413.63       ($3,871 )     ($53,543 )   $ 609,993  
122
  $ 609,993       -57,413.63       ($3,558 )     ($53,855 )   $ 556,138  
123
  $ 556,138       -57,413.63       ($3,244 )     ($54,169 )   $ 501,968  
124
  $ 501,968       -57,413.63       ($2,928 )     ($54,485 )   $ 447,483  
125
  $ 447,483       -57,413.63       ($2,610 )     ($54,803 )   $ 392,680  
126
  $ 392,660       -57,413.63       ($2,291 )     ($55,123 )   $ 337,557  
127
  $ 337,557       -57,413.63       ($1,969 )     ($55,445 )   $ 282,112  
128
  $ 282,112       -57,413.63       ($1,646 )     ($55,768 )   $ 226,344  
129
  $ 226,344       -57,413.63       ($1,320 )     ($56,093 )   $ 170,251  
130
  $ 170,251       -57,413.63       ($993 )     ($56,421 )   $ 113,830  
131
  $ 113,830       -57,413.63       ($664 )     ($56,750 )   $ 57,081  
132
  $ 57,081       -57,413.63       ($333 )     ($57,081 )   $ 0  

